

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT. THE REDACTIONS ARE INDICATED WITH SIX ASTERISKS (“******”). A
COMPLETE VERSION OF THIS AGREEMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.





















FACILITY AGREEMENT PROVIDING FOR A
SENIOR SECURED TERM LOAN
OF UP TO US$55,200,000




EAST GULF SHIPHOLDING, INC.
as Borrower,


AND


The Banks and Financial Institutions listed on Schedule I hereto,
as Lenders,


AND


ING BANK N.V.,
London branch,
as Facility Agent and Security Trustee


AND


INTERNATIONAL SHIPHOLDING CORPORATION,
as Guarantor


 


 




 July __, 2010







 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


 
 

1.
DEFINITIONS 
 

 
 
1.1
Specific Definitions 
 

 
 
1.2
Computation of Time Periods; Other Definitional Provisions 
 

 
 
1.3
Accounting Terms 
 

 
 
1.4
Certain Matters Regarding Materiality 
 

 
 
2.
REPRESENTATIONS AND WARRANTIES 
 

 
 
2.1
Representations and Warranties 
 

 
 
(a)
Due Organization and Power 
 

 
 
(b)
Authorization and Consents 
 

 
 
(c)
Binding Obligations 
 

 
 
(d)
No Violation 
 

 
 
(e)
Filings; Stamp Taxes 
 

 
 
(f)
Litigation 
 

 
 
(g)
No Default 
 

 
 
(h)
Vessels 
 

 
 
(i)
Insurance 
 

 
 
(j)
Financial Information 
 

 
 
(k)
Tax Returns 
 

 
 
(l)
ERISA 
 

 
 
(m)
Chief Executive Office 
 

 
 
(n)
Foreign Trade Control Regulations 
 

 
 
(o)
Equity Ownership 
 

 
 
(p)
Environmental Matters and Claims 
 

 
 
(q)
Liens 
 

 
 
(r)
Indebtedness 
 

 
 
(s)
Payments Free of Taxes 
 

 
 
(t)
No Proceedings to Dissolve 
 

 
 
(u)
Solvency 
 

 
 
(v)
Compliance with Laws 
 

 
 
(w)
Survival 
 

 
 
3.
THE FACILITY 
 

 
 
3.1
Purposes 
 

 
 
3.2
Making of the Advances 
 

 
 
3.3
Drawdown Notice 
 

 
 
3.4
Effect of Drawdown Notice 
 

 
 
4.
CONDITIONS 
 

 
 
4.1
Conditions Precedent to this Agreement 
 

 
 
(a)
Corporate Authority 
 

 
 
(b)
The Agreement 
 

 
 
(c)
The Note 
 

 
 
(d)
The Creditors 
 

 
 
(e)
Fees 
 

 
 
(f)
Environmental Claims 
 

 
 
(g)
Legal Opinions 
 

 
 
(h)
Officer's Certificate 
 

 
 
(i)
Shipbuilding Contracts 
 

 
 
(j)
Refund Guarantees 
 

 
 
(k)
Know Your Customer Requirements 
 

 
 
4.2
Conditions Precedent to Initial Advances 
 

 
 
(a)
Security Documents 
 

 
 
(b)
GREEN BAY 
 

 
 
(c)
Revenue Sharing Agreement 
 

 
 
4.3
Conditions Precedent to Delivery Advance 
 

 
 
(a)
Vessel Documents 
 

 
 
(b)
Security Documents 
 

 
 
(c)
Vessel Appraisals 
 

 
 
(d)
ISM DOC 
 

 
 
(e)
Vessel Liens 
 

 
 
(f)
Vessel Delivery 
 

 
 
(g)
Insurance Report 
 

 
 
4.4
Waiver of Conditions Precedent 
 

 
 
(a)
Satisfaction of Conditions 
 

 
 
(b)
Requirements 
 

 
 
(c)
Acknowledgment and Agreement 
 

 
 
4.5
Further Conditions Precedent 
 

 
 
(a)
Drawdown Notice 
 

 
 
(b)
Representations and Warranties True 
 

 
 
(c)
No Default 
 

 
 
(d)
No Material Adverse Effect 
 

 
 
(e)
Builder’s Invoice 
 

 
 
4.6
Breakfunding Costs 
 

 
 
4.7
Satisfaction after Drawdown 
 

 
 
5.
REPAYMENT AND PREPAYMENT 
 

 
 
5.1
Repayment 
 

 
 
5.2
Voluntary Prepayment; No Re-borrowing 
 

 
 
5.3
Mandatory Prepayment; Sale or Loss of Vessel 
 

 
 
5.4
Optional Permanent Reduction of Facility 
 

 
 
5.5
Interest and Cost With Application of Prepayments 
 

 
 
5.6
Borrower's Obligation Absolute 
 

 
 
6.
INTEREST AND RATE 
 

 
 
6.1
Payment of Interest; Interest Rate 
 

 
 
6.2
Maximum Interest 
 

 
 
7.
PAYMENTS 
 

 
 
7.1
Time and Place of Payments, No Set Off 
 

 
 
7.2
Tax Credits 
 

 
 
7.3
Computations; Banking Days 
 

 
 
8.
EVENTS OF DEFAULT 
 

 
 
8.1
Events of Default 
 

 
 
(a)
Principal Payments 
 

 
 
(b)
Interest and other Payments 
 

 
 
(c)
Representations, etc 
 

 
 
(d)
Impossibility, Illegality 
 

 
 
(e)
Mortgage 
 

 
 
(f)
Certain Covenants 
 

 
 
(g)
Covenants 
 

 
 
(h)
Indebtedness and Other Obligations 
 

 
 
(i)
Bankruptcy 
 

 
 
(j)
Judgments 
 

 
 
(k)
Inability to Pay Debts 
 

 
 
(l)
Termination of Operations; Sale of Assets 
 

 
 
(m)
Change in Financial Position 
 

 
 
(n)
Cross-Default 
 

 
 
(o)
ERISA Events 
 

 
 
8.2
Indemnification 
 

 
 
8.3
Application of Moneys 
 

 
 
9.
COVENANTS 
 

 
 
9.1
Affirmative Covenants 
 

 
 
(a)
Performance of Agreements 
 

 
 
(b)
Notice of Default, etc 
 

 
 
(c)
Obtain Consents 
 

 
 
(d)
Financial Information 
 

 
 
(e)
Contingent Liabilities 
 

 
 
(f)
Vessel Valuations 
 

 
 
(g)
Corporate Existence 
 

 
 
(h)
Books and Records 
 

 
 
(i)
Taxes and Assessments 
 

 
 
(j)
Inspection 
 

 
 
(k)
Inspection and Survey Reports 
 

 
 
(l)
Compliance with Statutes, Agreements, etc 
 

 
 
(m)
Environmental Matters 
 

 
 
(n)
Insurance 
 

 
 
(o)
Vessel Management 
 

 
 
(p)
Brokerage Commissions, etc 
 

 
 
(q)
ISM Code, ISPS Code and MTSA Matters 
 

 
 
(r)
ERISA 
 

 
 
(s)
Evidence of Current COFR 
 

 
 
(t)
Security Documents 
 

 
 
(u)
Drawdown of Initial Advance 
 

 
 
(v)
Interest Rate Agreement Right of First and Last Refusal 
 

 
 
(w)
Pari Passu 
 

 
 
(x)
Listing on NYSE 
 

 
 
9.2
Negative Covenants 
 

 
 
(a)
Liens 
 

 
 
(b)
Third Party Guaranties 
 

 
 
(c)
Liens on Shares of Borrower 
 

 
 
(d)
Subordination of Inter-Company Indebtedness 
 

 
 
(e)
Transaction with Affiliates 
 

 
 
(f)
Change of Flag, Class, Management or Ownership 
 

 
 
(g)
Chartering 
 

 
 
(h)
Change in Business 
 

 
 
(i)
Sale of Assets 
 

 
 
(j)
Changes in Offices or Names 
 

 
 
(k)
Consolidation and Merger 
 

 
 
(l)
Change Fiscal Year 
 

 
 
(m)
Indebtedness 
 

 
 
(n)
Limitations on Ability to Make Distributions 
 

 
 
(o)
Change of Control 
 

 
 
(p)
No Money Laundering 
 

 
 
(q)
Shipbuilding Contract and Refund Guarantee 
 

 
 
9.3
Financial Covenants 
 

 
 
(a)
Consolidated Indebtedness to Consolidated EBITDA Ratio 
 

 
 
(b)
Working Capital 
 

 
 
(c)
Consolidated Tangible Net Worth 
 

 
 
(d)
Consolidated EBITDA to Interest Expense 
 

 
 
9.4
Asset Maintenance 
 

 
 
10.
Grant of Security. 
 

 
 
11.
GUARANTEE 
 

 
 
11.1
The Guarantee 
 

 
 
11.2
Obligations Unconditional 
 

 
 
11.3
Reinstatement 
 

 
 
11.4
Subrogation 
 

 
 
11.5
Remedies 
 

 
 
11.6
Joint, Several and Solidary Liability 
 

 
 
11.7
Continuing Guarantee 
 

 
 
12.
ASSIGNMENT 
 

 
 
12.1
Assignment 
 

 
 
13.
ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC 
 

 
 
13.1
Illegality 
 

 
 
13.2
Increased Costs 
 

 
 
13.3
Nonavailability of Funds 
 

 
 
13.4
Lender's Certificate Conclusive 
 

 
 
13.5
Compensation for Losses 
 

 
 
14.
CURRENCY INDEMNITY 
 

 
 
14.1
Currency Conversion 
 

 
 
14.2
Change in Exchange Rate 
 

 
 
14.3
Additional Debt Due 
 

 
 
14.4
Rate of Exchange 
 

 
 
15.
FEES AND EXPENSES 
 

 
 
15.1
Fees 
 

 
 
15.2
Expenses 
 

 
 
16.
APPLICABLE LAW, JURISDICTION AND WAIVER 
 

 
 
16.1
Applicable Law 
 

 
 
16.2
Jurisdiction 
 

 
 
16.3
WAIVER OF JURY TRIAL 
 

 
 
17.
THE AGENTS 
 

 
 
17.1
Appointment of Agents 
 

 
 
17.2
Appointment of Security Trustee 
 

 
 
17.3
Distribution of Payments 
 

 
 
17.4
Holder of Interest in Note 
 

 
 
17.5
No Duty to Examine, Etc 
 

 
 
17.6
Agents as Lenders 
 

 
 
17.7
Acts of the Agents 
 

 
 
(a)
Obligations of the Agents 
 

 
 
(b)
No Duty to Investigate 
 

 
 
(c)
Discretion of the Agents 
 

 
 
(d)
Instructions of Majority Lenders 
 

 
 
17.8
Certain Amendments 
 

 
 
17.9
Assumption re Event of Default 
 

 
 
17.10
Limitations of Liability 
 

 
 
17.11
Indemnification of the Agent and Security Trustee 
 

 
 
17.12
Consultation with Counsel 
 

 
 
17.13
Resignation 
 

 
 
17.14
Representations of Lenders 
 

 
 
17.15
Notification of Event of Default 
 

 
 
17.16
No Agency or Trusteeship if ING only Lender 
 

 
 
18.
NOTICES AND DEMANDS 
 

 
 
18.1
Notices 
 

 
 
19.
MISCELLANEOUS 
 

 
 
19.1
Time of Essence 
 

 
 
19.2
Unenforceable, etc., Provisions - Effect 
 

 
 
19.3
References 
 

 
 
19.4
Further Assurances 
 

 
 
19.5
Prior Agreements, Merger 
 

 
 
19.6
Entire Agreement; Amendments 
 

 
 
19.7
Indemnification 
 

 
 
19.8
Headings 
 

 



 
 
 
 
 
 
 
SK 02841 0011 1102394 v4
--
 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)



SCHEDULES


 
I
The Lenders and the Commitments

II           Approved Ship Brokers
III           Liens
IV           Indebtedness




EXHIBITS


A            Form of Promissory Note
B            Form of Drawdown Notice
C            Form of Compliance Certificate
D            Form of Assignment and Assumption Agreement
E            Form of Earnings and Charterparties Assignment
F            Form of Insurances Assignment
G            Form of Shipbuilding Contract and Refund Guarantee Assignment
H            Form of Marshall Islands First Preferred Mortgage




 


 


 


 

 
 
 
 
 
 
 
SK 02841 0011 1102394 v4
--
 



 
 

--------------------------------------------------------------------------------

 

SENIOR SECURED LOAN FACILITY AGREEMENT
 
THIS SENIOR SECURED LOAN FACILITY AGREEMENT (the “ Agreement”) is made as of the
____ day of July 2010, by and among (1) EAST GULF SHIPHOLDING, INC., a
corporation organized and existing under the laws of the Republic of the
Marshall Islands (the “Borrower”), (2) INTERNATIONAL SHIPHOLDING CORPORATION, a
corporation organized and existing under the laws of the State of Delaware (the
“Guarantor”), as guarantor, (3) the banks and financial institutions listed on
Schedule I, as lenders (together with any bank or financial institution which
becomes a Lender pursuant to Article 12, the “Lenders” and each a “Lender”), and
(4) ING BANK N.V., London branch (“ING”), as facility agent for the Lenders (in
such capacity including any successor thereto, the “Facility Agent”) and as
security trustee for the Lenders (in such capacity, the “Security Trustee” and,
together with the Facility Agent, the “Agents”).
 
WITNESSETH THAT:
 
WHEREAS, at the request of the Borrower, each of the Agents has agreed to serve
in such capacity under the terms of this Agreement and the Lenders have agreed
to provide to the Borrower a senior secured term loan facility in the amount of
up to Fifty Five Million Two Hundred Thousand United States Dollars
(US$55,200,000);
 
NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as set forth below:
 
1. DEFINITIONS
 
1.1 Specific Definitions.  In this Agreement the words and expressions specified
below shall, except where the context otherwise requires, have the meanings
attributed to them below:
 
“Acceptable Accounting Firm”
shall mean Ernst & Young LLP, or such other Securities and Exchange Commission
recognized accounting firm as shall be approved by the Facility Agent, such
approval not to be unreasonably withheld;
“Advance(s)”
shall mean the Initial Advances and any other amounts advanced to the Borrower
pursuant to Section 3.1;
“Affiliate”
shall mean with respect to any Person, any other Person directly or indirectly
controlled by or under common control with such Person.  For the purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as applied to any Person means
the possession directly or indirectly of the power to direct or cause the
direction of the management and policies of that Person whether through
ownership of voting securities or by contract or otherwise;
“Agents”
shall have the meaning ascribed thereto in the preamble;
“Agreement”
shall mean this Agreement, as the same shall be amended, modified or
supplemented from time to time;
“Applicable Rate”
shall mean any rate of interest applicable to an Advance  from time to time
pursuant to Section 6.1;
“Assignment and Assumption Agreement(s)”
shall mean any Assignment and Assumption Agreement(s) executed pursuant to
Section 12 substantially in the form set out in Exhibit D;
“Assignment Notices”
shall mean (a) the notice with respect to the Earnings and Charterparties
Assignment substantially in the form set out in Exhibit A thereto, (b) the
notice with respect to the Insurances Assignment substantially in the form set
out in Exhibit C thereto, and (c) the notices with respect to the Shipbuilding
Contract and Refund Guarantee Assignment substantially in the forms set out in
Exhibit A(1) and Exhibit B(1) thereto;
“Assignments”
shall mean the Earnings and Charterparties Assignment, the Insurances Assignment
and the Shipbuilding Contract and Refund Guarantee Assignment;
“Availability Period”
shall mean, with respect to each Tranche, the period beginning on the Closing
Date and ending on the date which is the earlier of (i) one hundred eighty (180)
days following the Scheduled Delivery Date of the relevant Vessel; (ii) the date
on which the relevant Refund Guarantee expires and (iii) the Delivery Date of
the relevant Vessel;
“Banking Day(s)”
shall mean any day that is not a Saturday, Sunday or other day on which (a)
banks in New York, New York and London, England are authorized or required by
law to remain closed, or (b) banks are not generally open for dealing in dollar
deposits in the London interbank market;
“Borrower”
shall have the meaning ascribed thereto in the preamble;
“Builder”
shall mean Hyundai Mipo Dockyard Co., Ltd., a Korean corporation;
“Change of Control”
shall mean (a) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), other than the Johnsen Family, that becomes the beneficial
owner (as defined in Rules 13d-3 under the Exchange Act), directly or
indirectly, of more than 30% of the total voting power of the Guarantor or (b) 
the Guarantor ceases to own, directly or indirectly, 100% of the Borrower or (c)
the Board of Directors of the Borrower or the Guarantor ceases to consist of a
majority of the directors existing on the date hereof or directors nominated by
at least two-thirds (2/3) of the then existing directors;
“Classification Society”
shall mean a member of the International Association of Classification Societies
acceptable to the Lenders with whom a Vessel is entered and who conducts
periodic physical surveys and/or inspections of the Vessels;
“Closing Date”
shall mean the day and year first written above;
“Code”
shall mean the Internal Revenue Code of 1986, as amended, and any successor
statute and regulation promulgated thereunder;
“Collateral”
shall mean, all property or other assets, real or personal, tangible or
intangible, whether now owned or hereafter acquired in which the Security
Trustee or any Lender has been granted a security interest pursuant to a
Security Document or this Agreement;
“Commitment(s)”
shall mean in relation to a Lender, the portion of the Facility set out opposite
its name in Schedule I hereto or, as the case may be, in any relevant Assignment
and Assumption Agreement, as changed from time to time pursuant to the terms of
this Agreement;
“Commitment Fee”
shall have the meaning ascribed thereto in Section 15.1;
“Compliance Certificate”
shall mean a certificate certifying the compliance by each of the Security
Parties with all of its covenants contained herein and showing the calculations
thereof in reasonable detail, delivered by the chief financial officer of the
Guarantor to the Facility Agent from time to time pursuant to Section 9.1(d) in
the form set out in Exhibit C or in such other form as the Facility Agent may
agree;
“Consolidated EBITDA”
shall mean, for any period, with respect to the Guarantor and the Subsidiaries,
the sum of (without duplication) (a) Consolidated Net Income; (b) all Interest
Expenses of the Guarantor and the Subsidiaries; (c) income taxes of the
Guarantor and the Subsidiaries; and (d) depreciation and amortization, as well
as other non-cash charges to the extent they have been deducted from income, of
the Guarantor and the Subsidiaries determined on a consolidated basis in
accordance with GAAP for such period; provided that if any Subsidiary is not
wholly-owned by the Guarantor, Consolidated EBITDA shall be reduced (to the
extent not otherwise reduced in accordance with GAAP) by an amount equal to (i)
the amount of Consolidated Net Income attributable to such Subsidiary multiplied
by (ii) the percentage ownership interest in the income of such Subsidiary not
owned by the Guarantor on the last day of such period, but adding back other
non-cash charges to the extent they have been deducted from income in accordance
with GAAP;
“Consolidated Indebtedness”
shall mean all Indebtedness of the Guarantor and the Subsidiaries determined on
a consolidated basis in accordance with GAAP;
“Consolidated Net Income”
shall mean, for any period, the consolidated net income of the Guarantor and the
Subsidiaries for such period, as shown on the consolidated financial statements
of the Guarantor and the Subsidiaries delivered in accordance with Section 9.1
(d);
“Consolidated Tangible Net Worth”
shall mean, with respect to the Guarantor and the Subsidiaries, at any date for
which a determination is to be made (determined on a consolidated basis without
duplication in accordance with GAAP) (a) the amount of capital stock (including
its outstanding preferred stock); plus (b) the amount of surplus and retained
earnings (or, in the case of a surplus or retained earnings deficit, minus the
amount of such deficit); plus (c) deferred charges to the extent amortized and
acquired contract costs net of accumulated amortization as stated on the then
most recent audited balance sheet of the Guarantor; minus (d) the sum of (i) the
cost of treasury shares and (ii) the book value of all assets that should be
classified as intangibles (without duplication of deductions in respect of items
already deducted in arriving at surplus and retained earnings) but in any event
including goodwill, minority interests, research and development costs,
trademarks, trade names, copyrights, patents and franchises, unamortized debt
discount and expense, all reserves and any write up in the book value of assets
resulting from a revaluation thereof subsequent to December 31, 1996;
“Contract Price”
shall mean, with respect to each Vessel, ******;
“Creditors”
shall mean, together, the Agents and the Lenders, each a “Creditor”;
“Default”
shall mean any event that would, with the giving of notice or passage of time,
or both, be an Event of Default;
“Default Rate”
shall mean a rate per annum equal to one and one-half percent (1.50%) over the
Applicable Rate then in effect;
“Delivery Advance”
shall mean, with respect to each Tranche, the Advance made on the Delivery Date
of the Vessel to which such Tranche relates and which corresponds with the final
installment due under the relevant Shipbuilding Contract;
“Delivery Date(s)”
shall mean, with respect to a Vessel, the date which that Vessel is delivered to
the Borrower;
“DOC”
shall mean a document of compliance issued to an Operator in accordance with
rule 13 of the ISM Code;
“Dollars” and the sign “$”
shall mean the legal currency, at any relevant time hereunder, of the United
States of America and, in relation to all payments hereunder, in same day funds
settled through the New York Clearing House Interbank Payments System (or such
other Dollar funds as may be determined by the Facility Agent to be customary
for the settlement in New York City of banking transactions of the type herein
involved);
“Drawdown Date”
shall mean the date, being a Banking Day, upon which the Borrower has requested
that an Advance be made available to the Borrower, and such Advance is made, as
provided in Section 3;
“Drawdown Notice”
shall have the meaning ascribed thereto in Section 3.3;
“Earnings and Charterparties Assignment(s)”
shall mean the first priority assignments of earnings, charterparties and
requisition compensation in respect of (i) the earnings of a Vessel from any and
all sources (including requisition compensation) and (ii) any charter or other
contract relating to a Vessel (including the Revenue Sharing Agreement), to be
executed by the Borrower in favor of the Security Trustee pursuant to
Section 4.3(b)(iii), substantially in the form set out in Exhibit E;
“Environmental Affiliate(s)”
shall mean, with respect to a Security Party, any Person or entity, the
liability of which for Environmental Claims any Security Party may have assumed
by contract or operation of law;
“Environmental Approval(s)”
shall have the meaning ascribed thereto in Section 2.1(p);
“Environmental Claim(s)”
shall have the meaning ascribed thereto in Section 2.1(p);
“Environmental Law(s)”
shall have the meaning ascribed thereto in Section 2.1(p);
“ERISA”
shall mean the Employee Retirement Income Security Act of 1974, as amended, and
any successor statute and regulation promulgated thereunder;
“ERISA Affiliate”
shall mean a trade or business (whether or not incorporated) which is under
common control with the Borrower, the Guarantor or any Subsidiary within the
meaning of Sections 414(b), (c), (m) or (o) of the Code;
“ERISA Funding Event”
means (i) any failure by any Plan to satisfy the minimum funding standards (for
purposes of Section 412 of the Code or Section 302 of ERISA), whether or not
waived, (ii) the filing pursuant to Section 412 of the Code or Section 303 of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (iii)  the failure by any member of the ERISA Group or any
ERISA Affiliate to make any required contribution to a Multiemployer Plan,
(iv) a determination that any Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 430(i) of the Code), (v) the incurrence by any
member of the ERISA Group or any ERISA Affiliate of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or
(vi) a determination that a Multiemployer Plan is, or is expected to be, in
endangered status within the meaning of Section 432 of the Code or Section 305
of ERISA;
“ERISA Group”
shall mean the Borrower, the Guarantor and each of their subsidiaries;
“ERISA Termination Event”
means (i) the imposition of any lien in favor of the PBGC of any Plan or
Multiemployer Plan, (ii) the receipt by any Member of the ERISA Group or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Multiemployer Plan or to appoint a trustee
to administer any Plan or Multiemployer Plan under Section 4042 of ERISA,
(iii) the receipt by any Member of the ERISA Group or any ERISA Affiliate of any
notice that a Multiemployer Plan is in critical status within the meaning of
Section 432 of the Code or Section 305 of ERISA, (iv) the filing of a notice of
intent to terminate a Plan under Section 4041 of ERISA, (v) the imposition of
any liability on any member of the ERISA Group or any ERISA Affiliate in
connection with the termination of any Plan or Multiemployer Plan, (vi) the
occurrence of a “reportable event,” as defined in Section 4043 of ERISA with
respect to any Plan or Multiemployer Plan, or (vii) the occurrence of any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan;
“Event(s) of Default”
shall mean any of the events set out in Section 8.1;
“Exchange Act”
shall mean the Securities and Exchange Act of 1934, as amended;
“Facility”
shall mean the facility to be made available by the Lenders to the Borrower
pursuant to Section 3 hereof consisting of the Tranches, in the aggregate
principal amount not to exceed Fifty Five Million Two Hundred Thousand United
States Dollars (US$55,200,000);
“Facility Agent”
shall have the meaning ascribed thereto in the preamble;
“Fair Market Value”
shall mean, in respect of any Vessel, the average of two appraisals (measured in
Dollars) on a “willing seller, willing buyer” basis of such Vessel free from any
charterparty or other employment contract from ship brokers listed in Schedule
II or such other independent ship brokers approved by the Majority Lenders and
addressed to the Facility Agent, no such appraisal to be dated more than thirty
(30) days prior to the date on which a determination of Fair Market Value is
required pursuant to this Agreement;
“Fee Letter”
shall mean fee letter of even date herewith between the Borrower and the
Facility Agent;
“Final Payment Date(s)”
shall mean, with respect to each Tranche, that date which is the earlier of (i)
seven (7) years and one hundred and eighty (180) days from the Closing Date and
(ii) seven (7) years from the Delivery Date of the Vessel to which such Tranche
relates;
“Foreign Plan”
means an “employee benefit plan” (as defined in Section 3(3) of ERISA) that is
excluded from coverage under ERISA by Section 4(b)(4) thereof and is maintained
or contributed to by any member of the ERISA Group or for which any member of
the ERISA Group has any liability;
“Foreign Termination Event”
means the occurrence of an event with respect to the funding or maintenance of a
Foreign Plan, that could reasonably be expected to result in an impairment of
the Collateral;
“Foreign Underfunding”
means the excess, if any, of the accrued benefit obligations of a Foreign Plan
(based on those assumptions used to fund that Foreign Plan or, if that Foreign
Plan is unfunded, based on those assumptions used for financial accounting
statement purposes or, if accrued benefit obligations are not calculated for
financial accounting purposes, based on such reasonable assumptions as may be
approved by the independent auditors of the applicable member of the ERISA Group
for these purposes) over the assets of such Foreign Plan;
“GAAP”
shall have the meaning ascribed thereto in Section 1.3;
“Guaranteed Obligations”
shall have the meaning ascribed thereto in Section 11.1;
“Guarantor”
shall have the meaning ascribed thereto in the preamble;
“Indebtedness”
shall mean, with respect to any Person at any date of determination (without
duplication), (i) all indebtedness of such Person for borrowed money, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (iii) all obligations of such Person in respect of letters
of credit or other similar instruments (including reimbursement obligations with
respect thereto), (iv) all obligations of such Person to pay the deferred and
unpaid purchase price of property or services, which purchase price is due more
than six months after the date of placing such property in service or taking
delivery thereof or the completion of such services, except trade payables,
(v) all obligations on account of principal of such Person as lessee under
capitalized leases, (vi) all indebtedness of other Persons secured by a lien on
any asset of such Person, whether or not such indebtedness is assumed by such
Person; provided that the amount of such indebtedness shall be the lesser of
(a) the fair market value of such asset at such date of determination and
(b) the amount of such indebtedness, and (vii) all indebtedness of other Persons
guaranteed by such Person to the extent guaranteed; the amount of Indebtedness
of any Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above and, with respect to contingent
obligations, the maximum liability upon the occurrence of the contingency giving
rise to the obligation, provided that the amount outstanding at any time of any
indebtedness issued with original issue discount is the face amount of such
indebtedness less the remaining unamortized portion of  the original issue
discount of such indebtedness at such time as determined in conformity with
GAAP; and provided further that Indebtedness shall not include any liability for
current or deferred federal, state, local or other taxes, or any trade payables;
“Indemnitee”
shall have the meaning ascribed thereto in Section 19.7;
“Initial Advance(s)”
shall mean that certain portion of each Tranche to be advanced at the request of
the Borrower pursuant to Section 3.1 no later than ten (10) Banking Days after
the last applicable condition precedent is satisfied, in the maximum principal
amount with respect to each Tranche, equal to the amount that the Borrower has
paid to the Builder as of the Closing Date as pre-delivery installments relating
to each Vessel which is in excess of ******% of the Contract Price for such
Vessel;
“Initial Drawdown Date(s)”
shall mean, with respect to each Tranche, the Drawdown Date on which the Initial
Advance of such Tranche is made available to the Borrower;
“Initial Payment Date”
shall mean, with respect to each Tranche, that date which is the earlier of the
Banking Day which is three (3) months following (i) the Delivery Date of the
Vessel to which such Tranche relates and (ii) the end of the Availability Period
relating to such Tranche;
“Insurances Assignment(s)”
shall mean the first priority assignments in respect of the insurances over a
Vessel, to be executed by the Borrower in favor of the Security Trustee pursuant
to Section 4.2(b)(ii), substantially in the form set out in Exhibit F;
“Interest Expense”
shall mean, with respect to the Guarantor and the Subsidiaries, on a
consolidated basis, for any period (without duplication), interest expense,
whether paid or accrued (including the interest component of capitalized
leases), on all Indebtedness of the Guarantor and the Subsidiaries for such
period, net of interest income, all determined in accordance with GAAP;
“Interest Notice”
shall mean a notice from the Borrower to the Facility Agent specifying the
duration of any relevant Interest Period;
“Interest Period”
shall mean period(s) of three (3),  six (6) or twelve (12) months as selected by
the Borrower, or as otherwise agreed by the Lenders and the Borrower;
“Interest Rate Agreements”
shall mean any interest rate protection agreement, interest rate future
agreement, interest rate option agreement, interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate hedge
agreement or other similar agreement or arrangement entered into between the
Borrower, the Guarantor or any Subsidiary of the Borrower with the Swap Bank,
which is designed to protect the Borrower, the Guarantor or any of the
Borrower's Subsidiaries against fluctuations in interest rates applicable under
this Agreement, to or under which the Borrower, the Guarantor or any of the
Borrower's Subsidiaries is a party or a beneficiary on the date of this
Agreement or becomes a party or a beneficiary hereafter;
“ISM Code”
shall mean the International Safety Management Code for the Safe Operating of
Ships and for Pollution Prevention constituted pursuant to Resolution A.741(18)
of the International Maritime Organization and incorporated into the Safety of
Life at Sea Convention and includes any amendments or extensions thereto and any
regulation issued pursuant thereto;
“ISPS Code”
shall mean the International Ship and Port Facility Security Code adopted by the
International Maritime Organization at a conference in December, 2002 and
amending the Safety of Life at Sea Convention and includes any amendments or
extensions thereto and any regulation issued pursuant thereto;
“ISSC”
shall mean the International Ship Security Certificate issued pursuant to the
ISPS Code;
“Johnsen Family”
shall mean (i) Niels W. Johnsen, Erik F. Johnsen, Niels M. Johnsen and Erik L.
Johnsen; (ii) the wives and issue of Niels W. Johnsen, Erik F. Johnsen, Niels M.
Johnsen and Erik L. Johnsen; and (iii) any trust for the benefit of, or
controlled by, any of foregoing;
“LIBOR Rate”
shall mean, with respect to any Interest Period for any Advance, the rate per
annum determined by the Facility Agent to be (i) the rate of interest as
displayed on Reuters Screen LIBOR01 (British Bankers’ Association Interest
Settlement Dates) (or such other page as may replace such Reuters Screen LIBOR01
on such system or on any other system of the information vendor for the time
being designated by the British Bankers’ Association to calculate the BBA
Interest Settlement Rate (as defined in the British Bankers’ Association’s
Recommended Terms and Conditions (“BBAIRS” terms) dated August 1985)) as the
rate per annum at which deposits are being quoted to prime banks in Dollars for
the relevant Interest Period at the London Interbank Market as of 11:00 A.M.
London time, on the day that is two Banking Days prior to the first day of such
Interest Period, or (ii) if such rate does not appear on such page or such
service for the purposes of paragraph (i) or the Facility Agent determines that
no rate for the relevant period of time appears on such page or service, the
annual rate of interest rates quoted by the Facility Agent to leading banks in
the London Interbank Market in the ordinary course of business as of 11:00 A.M.
London time, on the day that is two Banking Days prior to the first day of such
Interest Period;
“Majority Lenders”
at any time shall mean Lenders having aggregate Commitments of more than 66.66%
of the Facility;
“Margin”
shall mean the rate per annum equal to two and one-half percent (2.50%);
“Material Adverse Effect”
shall mean a material adverse effect on the ability of the Borrower and/or the
Guarantor to meet any of their respective obligations with regard to (i) the
Facility and the financing arrangements established in connection therewith or
(ii) any of their respective other obligations that are material to the Borrower
and the Guarantor considered as a whole;
“Materials of Environmental Concern”
shall have the meaning ascribed thereto in Section 2.1(p);
“Mortgage(s)”
shall mean the first preferred Marshall Islands mortgage on a Vessel, to be
executed by the Borrower in favor of the Security Trustee pursuant to
Section 4.3(b)(i), substantially in the form set out in Exhibit H;
“MTSA”
shall mean the Maritime & Transportation Security Act, 2002, as amended, inter
alia, by Public Law 107-295;
“Multiemployer Plan”
shall mean, at any time, a “multiemployer plan” as defined in Section 4001(a)(3)
of ERISA to which any member of the ERISA Group or any ERISA Affiliate has any
liability or obligation to contribute or has within any of the six preceding
plan years had any liability or obligation to contribute;
“Note”
shall mean the promissory note to be executed by the Borrower to the order of
the Facility Agent pursuant to Section 4.1(c), to evidence the Facility
substantially in the form set out in Exhibit A;
“Operator”
shall mean the Person who is concerned with the operation of any Vessel and
falls within the definition of “Company” set out in rule 1.1.2 of the ISM Code;
“Payment Dates”
shall mean, with respect to each Tranche, the Initial Payment Date relating to
such Tranche and the dates falling at three (3) month intervals thereafter, the
last of which is the relevant Final Payment Date;
“PBGC”
shall mean the Pension Benefit Guaranty Corporation or any successor entity
thereto;
“Person”
shall mean any individual, sole proprietorship, corporation, partnership
(general or limited), limited liability company, business trust, bank, trust
company, joint venture, association, joint stock company, trust or other
unincorporated organization, whether or not a legal entity, or any government or
agency or political subdivision thereof;
“Plan”
shall mean any employee benefit plan (other than a Multiemployer Plan) subject
to the provisions of Title IV of ERISA or Section 302 of ERISA, and in respect
to which any member of the ERISA Group or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA;
“Proceeding”
shall have the meaning ascribed thereto in Section 8.1(i);
“Refund Guarantee(s)”
shall mean any refund, performance or completion guarantees or performance bonds
associated with any Vessel given by a Refund Guarantor in favor of the Borrower;
“Refund Guarantor(s)”
shall mean The Export-Import Bank of Korea, or such other financial institution
as shall be approved by the Facility Agent, such approval not to be unreasonably
withheld;
“Required Percentage”
shall mean (i) one hundred thirty five percent (135%) from the first Delivery
Date until the second anniversary of the first Initial Advance, (ii) one hundred
forty percent (140%) from the second anniversary of the first Initial Advance
until the third anniversary thereof, (iii) one hundred forty five percent (145%)
from the third anniversary of the first Initial Advance until the fourth
anniversary thereof, (iv) one hundred fifty percent (150%) from the fourth
anniversary of the first Initial Advance until the sixth anniversary thereof,
and (v) one hundred fifty five percent (155%) from the sixth anniversary of the
first Initial Advance and thereafter;
“Revenue Sharing Agreement”
shall mean a revenue sharing agreement, dated July 7, 2010, as may be amended,
restated, supplemented, novated or substituted from time to time, entered into
by and between the Borrower and ****** pursuant to which, inter alia, the
parties thereto have agreed to share in the revenues generated by each of the
Vessels and pursuant to which each of the parties have appointed ****** to act
as commercial manager for each of the Vessels, according to the terms and
provisions thereof;
“Security Document(s)”
shall mean the Mortgages, the Assignments and any other documents that may be
executed as security for the Facility and the Borrower's obligations in
connection therewith;
“Security Party(ies)”
shall mean each of the Borrower and the Guarantor;
“Security Trustee”
shall have the meaning ascribed thereto in the preamble;
“Scheduled Delivery Date”
shall mean January 7, 2011 with respect to Vessel 1, January 7, 2011 with
respect to Vessel 2 and January 24, 2011 with respect to Vessel 3;
“Shipbuilding Contract(s)”
shall mean those certain contracts for the construction and sale of each Vessel,
each dated November 11, 2009, by and between the Borrower and the Builder
relating to the Vessels;
“Shipbuilding Contract and Refund Guarantee Assignment(s)”
shall mean the assignments of the Shipbuilding Contracts and Refund Guarantees,
to be executed by the Borrower in favor of the Security Trustee pursuant to
Section 4.1(i)(i), substantially in the form set out in Exhibit G;
“Short Term Prime Rate”
means the rate quoted on Bloomberg page BTMM US with the ticker symbol PRIME
Index;
“SMC”
shall mean the safety management certificate issued in respect of a Vessel in
accordance with rule 13 of the ISM code;
“subsidiary”
shall mean, with respect to any Person, any business entity of which more than
50% of the outstanding voting stock or other equity interest is owned directly
or indirectly by such Person and/or one or more other subsidiaries of such
Person;
“Subsidiary(ies)”
shall mean all of the subsidiaries of the Guarantor;
“Swap Bank”
shall mean ING;
“Taxes”
shall mean any present or future income or other taxes, levies, duties, charges,
fees, deductions or withholdings of any nature now or hereafter imposed, levied,
collected, withheld or assessed by any taxing authority whatsoever, except for
taxes on or measured by the overall net income of each Lender imposed by its
jurisdiction of incorporation or applicable lending office, the United States of
America, the State or City of New York or any governmental subdivision or taxing
authority of any thereof or by any other taxing authority having jurisdiction
over such Lender (unless such jurisdiction is asserted by reason of the
activities of the Borrower or any of the Subsidiaries);
“Total Loss”
shall have the meaning ascribed thereto in the Mortgages;
“Tranche(s)”
shall mean any, all or any combination, as the context requires, of Tranche 1,
Tranche 2 and Tranche 3;
“Tranche 1”
shall mean the portion of the Facility attributable to Vessel 1 to be made
available by the Lenders to the Borrower in multiple Advances, provided, however
that the aggregate principal amount of Tranche 1 shall be the lesser of ******%
of the final delivered Fair Market Value of Vessel 1 and (ii) Eighteen Million
Four Hundred Thousand United States Dollars (US$18,400,000);
“Tranche 2”
shall mean the portion of the Facility attributable to Vessel 2 to be made
available by the Lenders to the Borrower in multiple Advances, provided, however
that the aggregate principal amount of Tranche 2 shall be the lesser of ******%
of the final delivered Fair Market Value of Vessel 2 and (ii) Eighteen Million
Four Hundred Thousand United States Dollars (US$18,400,000);
“Tranche 3”
shall mean the portion of the Facility attributable to Vessel 3 to be made
available by the Lenders to the Borrower in multiple Advances, provided, however
that the aggregate principal amount of Tranche 3 shall be the lesser of ******%
of the final delivered Fair Market Value of Vessel 3 and (ii) Eighteen Million
Four Hundred Thousand United States Dollars (US$18,400,000);
“Transaction Documents”
shall mean each of this Agreement, the Note and the Security Documents;
“Vessel(s)”
shall mean any, all or any combination, as the context requires, of Vessel 1,
Vessel 2 and Vessel 3;
“Vessel 1”
shall mean that certain 36,000 dwt bulk carrier currently being constructed by
the Builder with an expected delivery date in the first quarter of 2011, given
Builder’s Hull No. 6043;
“Vessel 2”
shall mean that certain 36,000 dwt bulk carrier currently being constructed by
the Builder with an expected delivery date in the first quarter of 2011, given
Builder’s Hull No. 6044;
“Vessel 3”
shall mean that certain 36,000 dwt bulk carrier currently being constructed by
the Builder with an expected delivery date in the first quarter of 2011, given
Builder’s Hull No. 6045.

1.2 Computation of Time Periods; Other Definitional Provisions.  In this
Agreement, the Note and the other Security Documents, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”; words importing either gender include the other gender; references
to “writing” include printing, typing, lithography and other means of
reproducing words in a tangible visible form; the words “including,” “includes”
and “include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections), exhibits,
annexes or schedules are to this Agreement, the Note or such Security Document,
as applicable; references to agreements and other contractual instruments
(including this Agreement, the Note and the Security Documents) shall be deemed
to include all subsequent amendments, amendments and restatements, supplements,
extensions, replacements and other modifications to such instruments (without,
however, limiting any prohibition on any such amendments, extensions and other
modifications by the terms of this Agreement, the Note or any Security
Document); references to any matter that is “approved” or requires “approval” of
a party shall mean approval given in the sole and absolute discretion of such
party unless otherwise specified.
 
1.3 Accounting Terms.  Unless otherwise specified herein, all accounting terms
used in this Agreement, the Note and in the Security Documents shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Facility Agent or to the
Lenders under this Agreement shall be prepared, in accordance with generally
accepted accounting principles for the United States (“GAAP”), as amended from
time to time including amendments to GAAP made as a result of the conformity of
GAAP to International Financial Reporting Standards.
 
1.4 Certain Matters Regarding Materiality.  To the extent that any
representation, warranty, covenant or other undertaking of the Borrower in this
Agreement is qualified by reference to those which are not reasonably expected
to result in a “Material Adverse Effect” or language of similar import, no
inference shall be drawn therefrom that any Agent or Lender has knowledge or
approves of any noncompliance by the Borrower with any governmental rule.
 
2. REPRESENTATIONS AND WARRANTIES
 
2.1 Representations and Warranties.  In order to induce the Creditors to enter
into this Agreement and to make the Facility available, each Security Party
hereby represents and warrants to the Creditors (which representations and
warranties shall survive the execution and delivery of this Agreement and the
Note and the drawdown of the Facility) that:
 
(a) Due Organization and Power.  Each Security Party is duly formed and is
validly existing in good standing under the laws of its jurisdiction of
incorporation or formation, has full power to carry on its business as now being
conducted and to enter into and perform its obligations under this Agreement,
the Note and the Security Documents to which it is a party, and has complied
with all statutory, regulatory and other requirements relative to such business
and such agreements;
 
(b) Authorization and Consents.  All necessary corporate action has been taken
to authorize, and all necessary consents and authorities have been obtained and
remain in full force and effect to permit, each Security Party to enter into and
perform its obligations under this Agreement, the Note and the Security
Documents and, in the case of the Borrower to borrow, service and repay the
Facility and, as of the date of this Agreement, no further consents or
authorities are necessary for the service and repayment of the Facility or any
part thereof;
 
(c) Binding Obligations.  This Agreement, the Note and the Security Documents
constitute or will, when executed and delivered, constitute the legal, valid and
binding obligations of each Security Party that is a party thereto enforceable
against such Security Party in accordance with their respective terms, except to
the extent that such enforcement may be limited by equitable principles,
principles of public policy or applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting generally the enforcement of
creditors' rights;
 
(d) No Violation.  The execution and delivery of, and the performance of the
provisions of, this Agreement, the Note and those of the Security Documents to
which it is to be a party by each Security Party do not contravene any
applicable law or regulation existing at the date hereof or any contractual
restriction binding on such Security Party or the certificate of incorporation
or by-laws (or equivalent instruments) thereof and that the proceeds of the
Facility shall be used by the Borrower exclusively for its own account or for
the account of a Subsidiary or Affiliate of the Borrower;
 
(e) Filings; Stamp Taxes.  Other than the recording of the Mortgages with the
appropriate authorities for the Republic of the Marshall Islands, and the filing
of Uniform Commercial Code Financing Statements with the Recorder of Deeds in
the District of Columbia and the Secretary of State of the State of Alabama in
respect of the Assignments, and the payment and filing or recording fees
consequent thereto, it is not necessary for the legality, validity,
enforceability or admissibility into evidence of this Agreement, the Note or the
Security Documents that any of them or any document relating thereto be
registered, filed, recorded or enrolled with any court or authority in any
relevant jurisdiction or that any stamp, registration or similar Taxes be paid
on or in relation to this Agreement, the Note or any of the Security Documents;
 
(f) Litigation.   No action, suit or proceeding is pending or threatened against
any Security Party before any court, board of arbitration or administrative
agency which could or might have a Material Adverse Effect;
 
(g) No Default.   No Security Party is in default under any material agreement
by which it is bound, or is in default in respect of any material financial
commitment or obligation;
 
(h) Vessels.  Upon delivery of each Vessel to the Borrower such Vessel:
 
(i)  
will be in the sole and absolute ownership of the Borrower and duly registered
in the Borrower's name under Marshall Islands flag, unencumbered, save and
except for its Mortgage  and as permitted thereby;

 
(ii)  
will be classed in the highest classification and rating for vessels of the same
age and type with its Classification Society without any material outstanding
recommendations;

 
(iii)  
will be operationally seaworthy and in every way fit for its intended service;
and

 
(iv)  
will be insured in accordance with the provisions of the Mortgage recorded
thereagainst and the requirements thereof in respect of such insurances will
have been complied with;

 
(i) Insurance.  Each of the Security Parties has insured its properties and
assets against such risks and in such amounts as are customary for companies
engaged in similar businesses;
 
(j) Financial Information.  Except as otherwise disclosed in writing to the
Facility Agent on or prior to the date hereof, all financial statements,
information and other data furnished by any Security Party to the Facility Agent
are complete and correct, such financial statements have been prepared in
accordance with GAAP and accurately and fairly present the financial condition
of the parties covered thereby as of the respective dates thereof and the
results of the operations thereof for the period or respective periods covered
by such financial statements, and since the date of the Guarantor's financial
statements most recently delivered to the Facility Agent there has been no
Material Adverse Effect as to any of such parties and none thereof has any
contingent obligations, liabilities for taxes or other outstanding financial
obligations which are material in the aggregate except as disclosed in such
statements, information and data;
 
(k) Tax Returns.  Each Security Party has filed all material tax returns
required to be filed thereby and has paid all taxes payable thereby which have
become due, other than those not yet delinquent or the nonpayment of which would
not have a Material Adverse Effect and except for those taxes being contested in
good faith and by appropriate proceedings or other acts and for which adequate
reserves shall have been set aside on its books;
 
(l) ERISA.   The execution and delivery of this Agreement and the consummation
of the transactions hereunder will not involve any “prohibited transaction” for
purposes of Section 406 of ERISA or Section 4975 of the Code and no condition
exists or event or transaction has occurred in connection with any Plan
maintained or contributed to by (or required to be maintained or contributed to
by) any member of the ERISA Group or any ERISA Affiliate resulting from the
failure of any thereof to comply with ERISA that is reasonably likely to result
in any member of the ERISA Group or any ERISA Affiliate incurring any liability,
fine or penalty which individually or in the aggregate could have a Material
Adverse Effect. No ERISA Termination Event or Foreign Termination Event has
occurred or could be reasonably expected to occur nor does any ERISA Fund Event
or Foreign Underfunding exist or has occurred or could be reasonably expected to
exist or to occur;
 
(m) Chief Executive Office.  The chief executive office and chief place of
business of each Security Party and the office in which the records relating to
the earnings and other receivables of each Security Party are kept is, and will
continue to be, located at 11 North Water Street, Suite 18290, Mobile, Alabama
36602, USA;
 
(n) Foreign Trade Control Regulations.  To the best knowledge of each of the
Security Parties, none of the transactions contemplated herein will violate the
provisions of any statute or regulation enacted to prohibit or limit economic
transactions with certain foreign Persons including, without limitation, any of
the provisions of the Foreign Assets Control Regulations of the United States of
America (Title 31, Code of Federal Regulations, Chapter V, Part 500, as
amended);
 
(o) Equity Ownership.  The Borrower is owned, directly or indirectly, one
hundred percent (100%) by the Guarantor;
 
(p) Environmental Matters and Claims.  (a) Except as heretofore disclosed in
writing to the Facility Agent (i) the Borrower and its Affiliates (which for
purposes of this Section 2(p) shall be deemed to include the Guarantor and its
respective Affiliates) will, when required to operate their business as then
being conducted, be in compliance with all applicable United States federal and
state, local, foreign and international laws, regulations, conventions and
agreements relating to pollution prevention or protection of human health or the
environment (including, without limitation, ambient air, surface water, ground
water, navigable waters, waters of  the contiguous zone, ocean waters and
international waters), including, without limitation, laws, regulations,
conventions and agreements relating to (1) emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous materials, oil, hazardous substances, petroleum and
petroleum products and by-products (“Materials of Environmental Concern”), or
(2) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Materials of Environmental Concern
(“Environmental Laws”); (ii) the Borrower and its Affiliates will, when
required, have all permits, licenses, approvals, rulings, variances, exemptions,
clearances, consents or other authorizations required under applicable
Environmental Laws (“Environmental Approvals”) and will, when required, be in
compliance with all Environmental Approvals required to operate their business
as then being conducted; (iii)  the Borrower has not nor has any Affiliate
thereof received any notice of any claim, action, cause of action, investigation
or demand by any person, entity, enterprise or government, or any political
subdivision, intergovernmental body or agency, department or instrumentality
thereof, alleging potential liability for, or a requirement to incur, material
investigator costs, cleanup costs, response and/or remedial costs (whether
incurred by a governmental entity or otherwise), natural resources damages,
property damages, personal injuries, attorneys' fees and expenses, or fines or
penalties, in each case arising out of, based on or resulting from (1) the
presence, or release or threat of release into the environment, of any Materials
of Environmental Concern at any location, whether or not owned by such person,
or (2) circumstances forming the basis of any violation, or alleged violation,
of any Environmental Law or Environmental Approval (“Environmental Claim”)
(other than Environmental Claims that have been fully and finally adjudicated or
otherwise determined and all fines, penalties and other costs, if any, payable
by the Security Parties in respect thereof have been paid in full or which are
fully covered by insurance (including permitted deductibles)); and (iv) there
are no circumstances that may prevent or interfere with such full compliance in
the future; and (b) except as heretofore disclosed in writing to the Facility
Agent there is no Environmental Claim pending or threatened against the Borrower
or any Affiliate thereof and there are no past or present actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge or disposal of any Materials of Environmental
Concern, that could form the basis of any Environmental Claim against such
persons the adverse disposition of which may result in a Material Adverse
Effect;
 
(q) Liens.  Other than as disclosed in Schedule III , there are no liens of any
kind on any property owned by any Security Party other than those liens created
pursuant to this Agreement or the Security Documents or permitted thereby;
 
(r) Indebtedness.  Other than as disclosed in Schedule IV, neither of the
Security Parties has any Indebtedness;
 
(s) Payments Free of Taxes.  All payments made or to be made by the Security
Parties under or pursuant to this Agreement, the Note and the Security Documents
shall be made free and clear of, and without deduction or withholding for an
account of, any Taxes;
 
(t) No Proceedings to Dissolve.  There are no proceedings or actions pending or
contemplated by any Security Party or, to the best knowledge of any Security
Party, contemplated by any third party, to dissolve or terminate any Security
Party.
 
(u) Solvency.  On the Closing Date, in the case of each of the Security Parties,
(a) the sum of its assets, at a fair valuation, does and will exceed its
liabilities, including, to the extent they are reportable as such in accordance
with GAAP, contingent liabilities, (b) the present fair market salable value of
its assets is not and shall not be less than the amount that will be required to
pay its probable liability on its then existing debts, including, to the extent
they are reportable as such in accordance with GAAP, contingent liabilities, as
they mature, (c) it does not and will not have unreasonably small working
capital with which to continue its business and (d) it has not incurred, does
not intend to incur and does not believe it will incur debts beyond its ability
to pay such debts as they mature;
 
(v) Compliance with Laws.  Each of the Security Parties is in compliance with
all applicable laws, except where any failure to comply with any such applicable
laws would not, alone or in the aggregate, have a Material Adverse Effect; and
 
(w) Survival.  All representations, covenants and warranties made herein and in
any certificate or other document delivered pursuant hereto or in connection
herewith shall survive the making of the Facility and the issuance of the Note.
 
3. THE FACILITY
 
3.1 Purposes.  The Lenders shall make each Tranche available to the Borrower for
the purpose of financing the construction and delivery installments under the
Shipbuilding Contract for the Vessel to which such Tranche relates in an amount
of up to the lesser of ******% of the Fair Market Value of the respective Vessel
on the Delivery Date for such Vessel and (ii) Eighteen Million four Hundred
Thousand United States Dollars (US$18,400,000).
 
3.2 Making of the Advances.  Each of the Lenders, relying upon each of the
representations and warranties set out in Section 2, hereby severally and not
jointly agrees with the Borrower that, subject to and upon the terms of this
Agreement, it will, on the Drawdown Dates, make its portion of the relevant
Advance, in Federal or other funds, immediately available in London to the
Facility Agent at its address set forth on Schedule I or to such account of the
Facility Agent most recently designated by it for such purpose by notice to the
Lenders.  Unless the Facility Agent determines that any applicable condition
specified in Sections 4.1, 4.2, 4.3 or 4.4 has not been satisfied, the Facility
Agent will make the funds so received from the Lenders available to the Borrower
at the aforesaid address, subject to the receipt of the funds by the Facility
Agent as provided in the immediately preceding sentence, on the Drawdown Date,
and in any event as soon as practicable after receipt.
 
3.3 Drawdown Notice.  The Borrower shall, at least five (5) Banking Days (or
fewer Banking Days if agreed by the Lenders) before the Drawdown Date with
respect to each Advance, serve a notice (a “Drawdown Notice”), substantially in
the form of Exhibit B, on the Facility Agent, which notice shall (a) be in
writing addressed to the Facility Agent, (b) be effective on receipt by the
Facility Agent, (c) specify the amount of the Facility to be drawn, (d) specify
the Tranche to which such Advance relates, (e) specify the Banking Day on which
the Facility is to be drawn, (f) specify the disbursement instructions and
relevant installment under the Shipbuilding Contract to which such Advance
relates (which shall be consistent in all material respects with Article X of
the relevant Shipbuilding Contract), (g) specify the initial Interest Period and
(h) be irrevocable.
 
3.4 Effect of Drawdown Notice.  Delivery of a Drawdown Notice shall be deemed to
constitute a warranty by the Borrower (a) that the representations and
warranties stated in Section 2 (updated mutatis mutandis) are true and correct
on and as of the date of the Drawdown Notice and will be true and correct on and
as of the Drawdown Date as if made on such date, and (b) that no Event of
Default nor any event which with the giving of notice or lapse of time or both
would constitute an Event of Default has occurred and is continuing.
 
4. CONDITIONS
 
4.1 Conditions Precedent to this Agreement.  The obligation of the Lenders to
make the Facility available to the Borrower under this Agreement shall be
expressly subject to the following conditions precedent:
 
(a) Corporate Authority.  The Facility Agent shall have received the following
documents in form and substance satisfactory to the Facility Agent and its legal
advisers:
 
(i)  
copies, certified as true and complete by an officer of each of the Security
Parties, of the resolutions of its board of directors and, with respect to the
Borrower, shareholders evidencing approval of the Transaction Documents to which
each is a party and authorizing an appropriate officer or officers or
attorney-in-fact or attorneys-in-fact to execute the same on its behalf,
including the execution of the Drawdown Notice(s);

 
(ii)  
copies, certified as true and complete by an officer of each of the Security
Parties, of the certificate or articles of incorporation and by-laws or similar
constituent document thereof;

 
(iii)  
certificate of the jurisdiction of incorporation of each Security Party as to
the good standing thereof; and

 
(iv)  
a certificate signed by the Chairman, President, Executive Vice President,
Treasurer, Comptroller, Controller or chief financial officer of each of the
Security Parties to the effect that (A) no Default or Event of Default shall
have occurred and be continuing and (B) the representations and warranties of
such Security Party contained in this Agreement are true and correct as of the
date of such certificate.

 
(b) The Agreement.  Each of the Security Parties shall have duly executed and
delivered this Agreement to the Facility Agent.
 
(c) The Note.  The Borrower shall have duly executed and delivered the Note to
the Facility Agent.
 
(d) The Creditors.  The Facility Agent shall have received executed counterparts
of this Agreement from each of the Lenders (or, in the case of any Lender as to
which an executed counterpart shall not have been received, the Facility Agent
shall have received in form satisfactory to it a telex, facsimile or other
written confirmation from such Lender of the execution of a counterpart of this
Agreement by such Lender).
 
(e) Fees.  The Creditors shall have received payment in full of all fees and
expenses due to each thereof pursuant to the terms hereof on the date when due
including, without limitation, all fees and expenses due under Section 15.
 
(f) Environmental Claims.  The Lenders shall be satisfied that neither of the
Security Parties is subject to any Environmental Claim which could reasonably be
expected to have a Material Adverse Effect.
 
(g) Legal Opinions.  The Facility Agent, on behalf of the Agents and the
Lenders, shall have received opinions addressed to the Facility Agent from
(i) Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P., special
counsel to the Security Parties, and (ii) Seward & Kissel LLP, special counsel
to the Agents and the Lenders, in each case in such form as the Facility Agent
may require, as well as such other legal opinions as the Lenders shall have
required as to all or any matters under the laws of the State of Delaware, the
State of New York, the United States of America and the Marshall Islands
covering certain of the representations and warranties and conditions which are
the subjects of Sections 2 and 4, respectively.
 
(h) Officer's Certificate.  The Facility Agent shall have received a certificate
signed by the President or other duly authorized executive officer of the
Borrower certifying that under applicable law existing on the date hereof, the
Borrower shall not be compelled by law to withhold or deduct any Taxes from any
amounts to become payable to the Facility Agent for the account of the Creditors
hereunder.
 
(i) Shipbuilding Contracts.  The Borrower shall have delivered to the Facility
Agent a true and complete copy of each Shipbuilding Contract and evidence
satisfactory to the Facility Agent that the Borrower has paid the first thirty
five percent (35%) of the Contract Price for each Vessel.
 
(j) Refund Guarantees.  The Borrower shall have delivered to the Facility Agent
a true and complete copy of each Refund Guarantee and the respective Refund
Guarantor(s) shall be acceptable to the Facility Agent in its sole discretion.
 
(k) Know Your Customer Requirements.  The Facility Agent shall have received
documentation, and other evidence as is reasonably requested by the Facility
Agent in order for each of the Lenders to carry out and be satisfied with the
results of all necessary “know your client” or other checks which is required to
carry out in relation to the transactions contemplated by this Agreement, the
Notes and the Security Documents, including but not limited to:
 
(i)  
completed bank account opening mandates including a list of all account holders
authorized signatories and specimens of their signatures;

 
(ii)  
certified list of directors, including titles, business and residential
addresses and dates of birth; and

 
(iii)  
certified true copy of photo identification (i.e. passport or driving license)
and evidence of residential address (i.e. utility bill or bank statement) for
all authorized signatories.

 
4.2 Conditions Precedent to Initial Advances.  The obligation of the Lenders to
make the Initial Advance under any Tranche available to the Borrower under this
Agreement shall be expressly subject to the following condition precedent:
 
(a) Security Documents.  The Borrower shall have executed and delivered to the
Facility Agent:
 
(i)  
the Shipbuilding Contract and Refund Guarantee Assignment relating to the Vessel
to which such Tranche relates;

 
(ii)  
the Assignment Notice and the acknowledgement thereof in respect of (i) above;
and

 
(iii)  
such Uniform Commercial Code Financing Statements (Forms UCC-1) as the Facility
Agent shall require.

 
(b) GREEN BAY.  The Borrower’s United States registered vessel GREEN BAY,
Official Number 1204654, shall have been sold or refinanced in a manner
satisfactory to the Facility Agent in its sole discretion.
 
(c) Revenue Sharing Agreement.  The Borrower shall have executed and delivered
to the Facility Agent the Revenue Sharing Agreement.
 
4.3 Conditions Precedent to Delivery Advance.  With respect to each Tranche, the
obligation of the Lenders to make the Delivery Advance available to the Borrower
under this Agreement on the relevant final Drawdown Date shall be expressly
subject to the following conditions precedent:
 
(a) Vessel Documents.  The Facility Agent shall have received evidence
satisfactory to it and its counsel that the Vessel to which such Tranche
relates, upon its delivery to the Borrower, will be:
 
(i)  
in the sole and absolute ownership of the Borrower and is duly registered in the
Borrower's name under Marshall Islands flag free of all liens and encumbrances
of record other than its Mortgage;

 
(ii)  
insured in accordance with the provisions of the relevant Mortgage and all
requirements of the relevant Mortgage in respect of such insurance have been
fulfilled (including, but not limited to, letters of undertaking from the
insurance brokers, including confirmation notices of assignment, notices of
cancellation and loss payable clauses acceptable to the Lenders);

 
(iii)  
classed in the highest classification and rating for vessels of the same age and
type with its Classification Society without any material outstanding
recommendations; and

 
(iv)  
operationally seaworthy and in every way fit for its intended service;

 
(b) Security Documents.  The Borrower shall have executed and delivered to the
Facility Agent:
 
(i)  
the Mortgage over the Vessel to which such Delivery Advance relates;

 
(ii)  
the Insurances Assignment for the Vessel to which such Delivery Advance relates;

 
(iii)  
the Earnings and Charterparties Assignment for the Vessel to which such Delivery
Advance relates;

 
(iv)  
the Assignment Notices with respect to (ii) and (iii) above; and

 
(v)  
such Uniform Commercial Code Financing Statements (Forms UCC-1) as the Facility
Agent shall require.

 
(c) Vessel Appraisals.  The Facility Agent shall have received appraisals, in
form and substance satisfactory to the Facility Agent, as to the Fair Market
Value of the relevant Vessel.
 
(d) ISM DOC.  To the extent required to be obtained by the ISM Code the Security
Trustee shall have received a copy of the DOC for the Vessel being delivered.
 
(e) Vessel Liens.  The Facility Agent shall have received evidence satisfactory
to it and to its legal advisor that, save for the liens created by the relevant
Mortgage and the relevant Assignments, there are no liens, charges or
encumbrances of any kind whatsoever on the Vessel being delivered or on its
earnings except as permitted hereby or by any of the Security Documents.
 
(f) Vessel Delivery.  The Facility Agent shall be satisfied that satisfactory
arrangements have been made for (x) the registration of the Vessel being
delivered in the name of the Borrower under Marshall Islands flag, (y) the
execution of its Mortgage and (z) the recordation of its Mortgage with the
appropriate authorities in the Republic of the Marshall Islands, in each case on
the opening of business on the Banking Day immediately following the delivery of
the Vessel to the Borrower.
 
(g) Insurance Report.  The Facility Agent shall have received a detailed report
from a firm of independent marine insurance brokers appointed by the Facility
Agent in respect of the insurances on each Vessel, in form and substance
satisfactory to the Facility Agent.
 
4.4 Waiver of Conditions Precedent.  Notwithstanding anything in Section 4.3 to
the contrary, with respect to Vessel 3:
 
(a) Satisfaction of Conditions.  If the Facility Agent permits the Delivery
Advance relating to Vessel 3 to be borrowed before certain of the conditions
referred to in Section 4.3 are satisfied, the Borrower shall ensure that such
conditions are satisfied within five (5) Business Days after the Drawdown Date
relating to the Delivery Advance for Vessel 3 (or such longer period as the
Facility Agent may specify); and
 
(b) Requirements.  With respect to Vessel 3, the Delivery Advance may be
borrowed no more than five (5) days before the applicable conditions set forth
in Section 4.3 are satisfied provided that:
 
(i)  
the Facility Agent shall on the date on which the Delivery Advance for Vessel 3
is funded (or as soon thereafter as practicable) (A) preposition an amount equal
to the aggregate principal amount of such Delivery Advance at a bank or other
financial institution (the “Builder’s Bank”) satisfactory to the Facility Agent,
and (B) issue a SWIFT MT 199 or other similar communication (each such
communication, a “Disbursement Authorization”), the wording and format of
which shall be acceptable to the Facility Agent, authorizing the release of such
funds by the Builder’s Bank on the Delivery Date upon receipt of a Protocol of
Delivery and Acceptance in respect of Vessel 3 duly executed by the Builder and
Borrower, provided that if delivery of Vessel 3 does not occur within five (5)
Business Days after the scheduled Delivery Date, the funds held at the Builder’s
Bank shall be returned to the Facility Agent for further distribution to the
Lenders;

 
(c) Acknowledgment and Agreement.  For the avoidance of doubt, the parties
hereto acknowledge and agree that:
 
(i)  
the date on which the Lenders fund the Delivery Advance relating to Vessel 3
constitutes the Drawdown Date in respect of such Delivery Advance and all
interest and fees thereon shall accrue from such date;

 
(ii)  
the Facility Agent and the Lenders suspend fulfillment of the conditions
precedent set forth in Section 4.3 solely for the time period on and between the
Drawdown Date relating to Vessel 3 and the Delivery Date therefore, and the
Borrower acknowledges and agrees that fulfillment of such conditions precedent
to the satisfaction of the Facility Agent and written confirmation thereof to
the Borrower promptly after the conditions precedent have been satisfied shall
be required as a condition precedent to the Borrower’s execution of the Protocol
of Delivery and Acceptance referred to in Section 4.4(b)(ii);

 
(iii)  
from the date the proceeds of the Delivery Advance relating to Vessel 3 are
deposited at the Builder’s Bank to the Delivery Date for Vessel 3 (or, if
delivery of Vessel 3 does not occur within the time prescribed in the
Disbursement Authorization, the date on which the funds are returned to the
Facility Agent for further distribution to the Lenders), the Borrower shall be
entitled to interest on the Delivery Advance at the applicable rate, if any,
paid by the Builder’s Bank for such deposited funds; and

 
(iv)  
if Vessel 3 is not delivered within the time prescribed in the Disbursement
Authorization and the proceeds of the Delivery Advance relating to Vessel 3 are
returned to the Facility Agent and distributed to the Lenders, (A) the Borrower
shall pay all accrued interest and fees in respect of such returned proceeds on
the date such proceeds are returned to the Facility Agent and (B) the amount of
the Loan available for borrowing will be increased by an amount equal to the
aggregate principal amount of the Loan proceeds so returned.

 
4.5 Further Conditions Precedent.  The obligation of the Lenders to make any
Advance available to the Borrower shall also be expressly conditional upon:
 
(a) Drawdown Notice.  The Facility Agent having received a Drawdown Notice in
accordance with the terms of Section 3.3.
 
(b) Representations and Warranties True.  The representations stated in
Section 2 being true and correct as if made on that date.
 
(c) No Default.  No Default or Event of Default having occurred and being
continuing or would result from the making of the requested Advance.
 
(d) No Material Adverse Effect.  There having been no Material Adverse Effect
since December 31, 2009.
 
(e) Builder’s Invoice.  With respect to each Advance other than the Initial
Advance, the Facility Agent having received (i) a copy of an invoice from the
Builder which includes, at a minimum, the amount payable to the Builder at the
time of such Advance, and the installment which is being financed with the
proceeds of such Advance; and (ii) evidence satisfactory to it that all prior
construction milestones have been completed pursuant to the relevant
Shipbuilding Contract.
 
4.6 Breakfunding Costs.  In the event that, on the date specified for the making
of an Advance in the relevant Drawdown Notice, the Lenders shall not be obliged
under this Agreement to make the requested Advance available under this
Agreement, the Borrower shall indemnify and hold the Lenders fully harmless
against any losses which the Lenders (or any thereof) may sustain as a result of
borrowing or agreeing to borrow funds to meet the drawdown requirement of such
Drawdown Notice and the certificate of the relevant Lender or Lenders shall,
absent manifest error, be conclusive and binding on the Borrower as to the
extent of any such losses.
 
4.7 Satisfaction after Drawdown.  Without prejudice to any of the other terms
and conditions of this Agreement, in the event all of the Lenders elect, in
their sole discretion, to make the Facility available prior to the satisfaction
of all or any of the conditions referred to in Sections 4.1, 4.2, 4.3 or 4.4,
the Borrower hereby covenants and undertakes to satisfy or procure the
satisfaction of such condition or conditions within seven (7) days after the
Drawdown Date (or such longer period as the Majority Lenders, in their sole
discretion, may agree).
 
5. REPAYMENT AND PREPAYMENT
 
5.1 Repayment.  Subject to the provisions of this Section 5 regarding
application of prepayments, the Borrower shall repay the principal of each
Tranche in consecutive quarterly installments beginning on the Initial Payment
Date for such Tranche and ending on the Final Payment Date for such
Tranche.  Each  installment shall be in an amount equal to one-sixtieth (1/60th)
of the amount of the Tranche outstanding on the final Drawdown Date with respect
to such Tranche and the last such installment for each shall be in an amount
necessary to repay such Tranche in full together with accrued but unpaid
interest.  The last installment for each Tranche to be paid on the Final Payment
Date for such Tranche.  The last installment paid under this Agreement shall be
paid together with any other amounts owing by any Security Party to any Creditor
pursuant to this Agreement, the Note or any Security Document.
 
5.2 Voluntary Prepayment; No Re-borrowing.  The Borrower may prepay, upon five
(5) Banking Days written notice, which notice shall be irrevocable, the Facility
or any portion thereof, without penalty, provided that if such prepayment is
made on a day other than a Payment Date, such prepayment shall be made together
with the costs and expenses provided for in Section 5.5.  Each prepayment shall
be in a minimum amount of Five Million United States Dollars (US$5,000,000),
plus any One Million United States Dollar (US$1,000,000) multiple thereof, or
the full amount of the Facility then outstanding.  Notwithstanding the
provisions of Section 5.5(b), so long as no Default or Event of Default has
occurred or is continuing, amounts prepaid under this Section 5.2 shall be
applied against the Tranches pro-rata.  No part of the Facility once repaid or
prepaid will be available for re-borrowing.
 
5.3 Mandatory Prepayment; Sale or Loss of Vessel.  Upon (i) the sale of a Vessel
or (ii) the earlier of (x) ninety (90) days after the Total Loss (as such term
is defined in each Mortgage) of a Vessel or (y) the date on which the insurance
proceeds in respect of such loss are received by the Borrower or the Security
Trustee as assignee thereof, the Borrower shall repay the relevant Tranche in
full.
 
5.4 Optional Permanent Reduction of Facility.  The Borrower shall have the right
at any time prior to the final Drawdown Date, upon five (5) Banking Days written
notice to the Facility Agent, to permanently reduce the Facility.  Each
permanent reduction shall be in a minimum amount of US$5,000,000.  Should the
Borrower exercise the permanent reduction option provided in this Section 5.4
each Lender’s Commitment shall be reduced pro-rata.
 
5.5 Interest and Cost With Application of Prepayments.  Any and all prepayments
hereunder, whether mandatory or voluntary, shall be applied in the following
order:
 
(a) firstly, towards accrued and unpaid interest and for fees due under this
Agreement; and
 
(b) secondly, towards the installments of the Tranches in the inverse order of
their due dates for payment.
 
5.6 Borrower's Obligation Absolute.  The Borrower's obligation to pay each
Creditor hereunder and under the Note shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms hereof and
thereof, under any and all circumstances and irrespective of any set-off,
counterclaim or defense to payment which the Borrower may have or may have had
against the Creditors.
 
6. INTEREST AND RATE
 
6.1 Payment of Interest; Interest Rate.  (a) The Borrower hereby promises to pay
to the Lenders interest on the unpaid principal amount of each Tranche for the
period commencing on the Initial Drawdown Date for such Tranche until but not
including the stated maturity thereof (whether by acceleration or otherwise) or
the date of prepayment thereof at the Applicable Rate, which shall be the rate
per annum which is equal to the aggregate of (a) the LIBOR Rate plus (b) the
Margin.  The Facility Agent shall promptly notify the Borrower and the Lenders
in writing of the Applicable Rate as and when determined.  Each such
determination, absent manifest error, shall be conclusive and binding upon the
Borrower.
 
(b) Notwithstanding the foregoing, the Borrower agrees that after the occurrence
and during the continuance of an Event of Default, the Facility shall bear
interest at the Default Rate.  In addition, the Borrower hereby promises to pay
interest (to the extent that the payment of such interest shall be legally
enforceable) on any overdue interest, and on any other amount payable by the
Borrower hereunder which shall not be paid in full when due (whether at stated
maturity, by acceleration or otherwise), for the period commencing on the due
date thereof until but not including the date the same is paid in full at the
Default Rate.
 
(c) The Borrower shall give the Facility Agent an Interest Notice specifying the
Interest Period selected at least three (3) Banking Days prior to the end of any
then existing Interest Period, which notice the Facility Agent agrees to forward
on to all Lenders as soon as practicable.  If at the end of any then existing
Interest Period the Borrower fails to give an Interest Notice, the relevant
Interest Period shall be three (3) months.  The Borrower's right to select an
Interest Period shall be subject to the restriction that no selection of an
Interest Period shall be effective unless each Lender is satisfied that the
necessary funds will be available to such Lender for such period and that no
Event of Default or event which, with the giving of notice or lapse of time, or
both, would constitute an Event of Default shall have occurred and be
continuing.
 
(d) Accrued interest on each Tranche shall be payable in arrears on the last day
of each Interest Period relating to such Tranche, except that if the Borrower
shall select an Interest Period in excess of three (3) months, accrued interest
shall be payable during such Interest Period on each three (3) month anniversary
of the commencement of such Interest Period and upon the end of such Interest
Period.
 
(e) Interest payable at the Default Rate shall be payable from time to time on
demand of the Facility Agent.
 
6.2 Maximum Interest.  Anything in this Agreement or the Note to the contrary
notwithstanding, the interest rate on the Facility shall in no event be in
excess of the maximum rate permitted by Applicable Law.
 
7. PAYMENTS
 
7.1 Time and Place of Payments, No Set Off.  All payments to be made hereunder
by the Borrower shall be made to the Facility Agent, not later than 3 p.m.
London time (any payment received after 3 p.m. London time shall be deemed to
have been paid on the next Banking Day) on the due date of such payment, at its
office located at 60 London Wall, London EC2M 5TQ, England or to such other
office of the Facility Agent as the Facility Agent may direct, without set-off
or counterclaim and free from, clear of, and without deduction for, any Taxes,
provided, however, that if the Borrower shall at any time be compelled by law to
withhold or deduct any Taxes from any amounts payable to the Lenders hereunder,
then the Borrower shall pay such additional amounts in Dollars as may be
necessary in order that the net amounts received after withholding or deduction
shall equal the amounts which would have been received if such withholding or
deduction were not required and, in the event any withholding or deduction is
made, whether for Taxes or otherwise, the Borrower shall promptly send to the
Facility Agent such documentary evidence with respect to such withholding or
deduction as may be required from time to time by the Lenders.
 
7.2 Tax Credits.  If any Lender obtains the benefit of a credit against the
liability thereof for federal income taxes imposed by any taxing authority for
all or part of the Taxes as to which the Borrower has paid additional amounts as
aforesaid (and each Lender agrees to use its best efforts to obtain the benefit
of any such credit which may be available to it, provided it has knowledge that
such credit is in fact available to it), then such Lender shall reimburse the
Borrower for the amount of the credit so obtained.  Each Lender agrees that in
the event that Taxes are imposed on account of the situs of its loans hereunder,
such Lender, upon acquiring knowledge of such event, shall, if commercially
reasonable, shift such loans on its books to another office of such Lender so as
to avoid the imposition of such Taxes.
 
7.3 Computations; Banking Days.
 
(a) All computations of interest and fees shall be made by the Facility Agent or
the Lenders, as the case may be, on the basis of a 360-day year, in each case
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which interest or fees are payable.  Each
determination by the Facility Agent or the Lenders of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(b) Whenever any payment hereunder or under the Note shall be stated to be due
on a day other than a Banking Day, such payment shall be due and payable on the
next succeeding Banking Day unless the next succeeding Banking Day falls in the
following calendar month, in which case it shall be payable on the immediately
preceding Banking Day.
 
8. EVENTS OF DEFAULT
 
8.1 Events of Default.  In the event that any of the following events shall
occur and be continuing:
 
(a) Principal Payments.  Any principal of the Facility is not paid on the due
date therefor; or
 
(b) Interest and other Payments.  Any interest on the Facility or any other
amount becoming payable under this Agreement and under any Transaction Document
or under any of them, is not paid within three (3) Banking Days from the date
when due; or
 
(c) Representations, etc.  Any representation, warranty or other statement made
by any of the Security Parties in this Agreement or in any other instrument,
document or other agreement delivered in connection herewith proves to have been
untrue or misleading in any material respect as at the date as of which it was
made; or
 
(d) Impossibility, Illegality.  It becomes impossible or unlawful for any of the
Security Parties to fulfill any of the covenants and obligations contained
herein or in any Transaction Document, or for any of the Lenders to exercise any
of the rights vested in any of them hereunder or under the other Transaction
Documents and such impossibility or illegality, in the reasonable opinion of
such Lender, will have a Material Adverse Effect on any of its rights hereunder
or under the other Transaction Documents or on any of its rights to enforce any
thereof; or
 
(e) Mortgage.  The Mortgage relating to a Vessel is not recorded within three
(3) Banking Days of the delivery of such Vessel or there is any default under
any Mortgage; or
 
(f) Certain Covenants.  Any Security Party defaults in the performance or
observance of any covenant contained in Section 9.1(b), 9.1(m), 9.2(i) and
9.3(a) through (d) inclusive; or
 
(g) Covenants.  One or more of the Security Parties default in the performance
of any term, covenant or agreement contained in this Agreement or in the other
Transaction Documents, or in any other instrument, document or other agreement
delivered in connection herewith or therewith, in each case other than an Event
of Default referred to elsewhere in this Section 8.1, and such default continues
unremedied for the shorter of (i) a period of fifteen (15) days after written
notice thereof has been given to the relevant Security Party or Security Parties
by the Facility Agent at the request of any Lender or (ii) a period of thirty
(30) days from the date of such default; or
 
(h) Indebtedness and Other Obligations.  Any Security Party defaults in the
payment when due (subject to any applicable grace period) of any Indebtedness or
of any other indebtedness, in either case, in an outstanding principal amount
equal to or exceeding Two Million Dollars ($2,000,000) or such Indebtedness or
other indebtedness is, or by reason of such default is subject to being,
accelerated or any party becomes entitled to enforce the security for any such
Indebtedness or other indebtedness and such party shall take steps to enforce
the same, unless such default or enforcement is being contested in good faith
and by appropriate proceedings or other acts and such  Security Party has set
aside on its books adequate reserves with respect thereto; or
 
(i) Bankruptcy.  Any Security Party commences any proceedings relating to any
substantial portion of its property under any reorganization, arrangement or
readjustment of debt, dissolution, winding up, adjustment, composition,
bankruptcy or liquidation law or statute of any jurisdiction, whether now or
hereafter in effect (a “Proceeding”), or there is commenced against any thereof
any Proceeding and such Proceeding remains undismissed or unstayed for a period
of sixty (60) days; or any receiver, trustee, liquidator or sequestrator of, or
for, any thereof or any substantial portion of the property of any thereof is
appointed and is not discharged within a period of sixty (60) days; or any
thereof by any act indicates consent to or approval of or acquiescence in any
Proceeding or to the appointment of any receiver, trustee, liquidator or
sequestrator of, or for, itself or any substantial portion of its property; or
 
(j) Judgments.  Any judgment or order is made the effect whereof would be to
render invalid this Agreement or any other Transaction Document or any material
provision thereof or any Security Party asserts that any such agreement or
provision thereof is invalid; or judgments or orders for the payment of money
(not paid or fully covered by insurance, subject to applicable deductibles) in
excess of $2,500,000 in the aggregate for the Guarantor or its Subsidiaries (or
its equivalent in any other currency) shall be rendered against the Guarantor
and/or any of its Subsidiaries and such judgments or orders shall continue
unsatisfied and unstayed for a period of 30 days; or
 
(k) Inability to Pay Debts.  Any Security Party is unable to pay or admits its
inability to pay its debts as they fall due or a moratorium shall be declared in
respect of any Indebtedness of any thereof; or
 
(l) Termination of Operations; Sale of Assets.  Except as expressly permitted
under this Agreement, any Security Party ceases its operations or sells or
otherwise disposes of all or substantially all of its assets or all or
substantially all of the assets of any Security Party are seized or otherwise
appropriated; or
 
(m) Change in Financial Position.  Any change in the financial position of any
Security Party which, in the reasonable opinion of the Majority Lenders, shall
have a Material Adverse Effect; or
 
(n) Cross-Default.  Any Security Party defaults under any material contract or
agreement to which it is a party or by which it is bound; or
 
(o) ERISA Events.  Any (i) ERISA Funding Event or Foreign Underfunding shall
occur or exist that, when taken together with all other ERISA Funding Events and
Foreign Underfundings that exist or have occurred has resulted in liability to
the members of the ERISA Group and the ERISA Affiliates, individually or
collectively, in the opinion of the Facility Agent, could reasonably be expected
to result in a Material Adverse Effect or (ii) an ERISA Termination Event or a
Foreign Termination Event shall occur;
 
then, the Lenders' obligation to make the Facility available shall cease and the
Facility Agent on behalf of the Lenders may, with the Majority Lenders' consent
and shall, upon the Majority Lenders' instruction, by notice to the Borrower,
declare the entire Facility, accrued interest and any other sums payable by the
Borrower hereunder, under the Note and under the other Transaction Documents due
and payable whereupon the same shall forthwith be due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; provided that upon the happening of an event specified in
subclauses (i) or (k) of this Section 8.1, the Facility, accrued interest and
any other sums payable by the Borrower hereunder, under the Note and under the
other Transaction Documents shall be immediately due and payable without
declaration, presentment, demand, protest or other notice to the Borrower all of
which are expressly waived.  In such event, the Creditors, or any thereof, may
proceed to protect and enforce their respective rights by action at law, suit in
equity or in admiralty or other appropriate proceeding, whether for specific
performance of any covenant contained in this Agreement or in the Note or in any
other Transaction Document or in aid of the exercise of any power granted herein
or therein, or the Lenders or the Facility Agent may proceed to enforce the
payment of the Note when due or to enforce any other legal or equitable right of
the Lenders, or proceed to take any action authorized or permitted by Applicable
Law for the collection of all sums due, or so declared due, including, without
limitation, the right to appropriate and hold or apply (directly, by way of
set-off or otherwise) to the payment of the obligations of the Borrower to any
of the Creditors hereunder, under the Note and/or under the other Transaction
Documents (whether or not then due) all moneys and other amounts of the Borrower
then or thereafter in possession of any Creditor, the balance of any deposit
account (demand or time, matured or unmatured) of the Borrower then or
thereafter with any Creditor and every other claim of the Borrower then or
thereafter against any of the Creditors.
 
8.2 Indemnification.  The Borrower agrees to, and shall, indemnify and hold each
of the Creditors harmless against any loss, as well as against any reasonable
costs or expenses (including reasonable legal fees and expenses), which any of
the Creditors sustains or incurs as a consequence of any default in payment of
the principal amount of the Facility, interest accrued thereon or any other
amount payable hereunder, under the Note or under the other Transaction
Documents including, but not limited to, all actual losses incurred in
liquidating or re-employing fixed deposits made by third parties or funds
acquired to effect or maintain the Facility or any portion thereof.  Any
Creditor's certification of such costs and expenses shall, absent any manifest
error, be conclusive and binding on the Borrower.
 
8.3 Application of Moneys.  Except as otherwise provided in any Security
Document, all moneys received by the Creditors under or pursuant to this
Agreement, the Note or any of the Security Documents after the happening of any
Event of Default (unless cured to the satisfaction of the Majority Lenders)
shall be applied by the Facility Agent (pro-rata amongst the Tranches) in the
following manner:
 
(a) firstly, in or towards the payment or reimburse­ment of any expenses or
liabilities incurred by any of the Creditors in connection with the
ascertainment, protection or enforcement of its rights and remedies hereunder,
under the Note and under the other Transaction Documents;
 
(b) secondly, in or towards payment of any interest owing in respect of the
Facility;
 
(c) thirdly, in or towards repayment of the principal of the Facility;
 
(d) fourthly, in or towards payment of all other sums which may be owing to any
of the Creditors under this Agreement, under the Note and under the other
Transaction Documents;
 
(e) fifthly, in or towards payments of any amounts then owed under any Interest
Rate Agreement; and
 
(f) sixthly, the surplus (if any) shall be paid to the Borrower or to whomsoever
else may be entitled thereto.
 
9. COVENANTS
 
9.1 Affirmative Covenants.  Each of the Security Parties hereby covenants and
undertakes with the Lenders that, from the date hereof and so long as any
principal, interest or other moneys are owing in respect of this Agreement, the
Note or  any of the Security Documents, it will:
 
(a) Performance of Agreements.  Duly perform and observe, and procure the
observance and performance by all other parties thereto (other than the Lenders)
of, the terms of this Agreement, the Note and the Security Documents;
 
(b) Notice of Default, etc.  Promptly upon obtaining knowledge thereof, inform
the Facility Agent of the occurrence of (a) any Event of Default or of any event
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default, (b) any litigation or governmental proceeding pending or
threatened against any Security Party which could reasonably be expected to have
a Material Adverse Effect, (c) the withdrawal of any Vessel's rating by its
Classification Society or the issuance by the Classification Society of any
material recommendation or notation affecting class and (d) any other event or
condition which is reasonably likely to have a Material Adverse Effect, in each
case promptly, and in any event within three (3) Banking Days after becoming
aware of the occurrence thereof;
 
(c) Obtain Consents.  Without prejudice to Section 2.1 and this Section 9.1,
obtain every consent and do all other acts and things which may from time to
time be necessary or advisable for the continued due performance of all its and
the other Security Parties' respective obligations under this Agreement, under
the Note and under the Security Documents;
 
(d) Financial Information.  Deliver to the Facility Agent with sufficient copies
for the Lenders to be distributed to the Lenders by the Facility Agent promptly
upon the receipt thereof:
 
(i)  
as soon as available, but not later than ninety (90) days after the end of each
fiscal year of the Guarantor, complete copies of the consolidated financial
reports of the Guarantor and its Subsidiaries together with a separate financial
report of the Borrower (together with a Compliance Certificate), all in
reasonable detail which shall include at least the consolidated balance sheet of
the Guarantor and its Subsidiaries and a balance sheet for the Borrower as of
the end of such year and the related statements of income and sources and uses
of funds for such year, each as prepared in accordance with GAAP, all in
reasonable detail, which shall be prepared by an Acceptable Accounting Firm and,
with respect to the Guarantor, be audited reports;

 
(ii)  
as soon as available, but not less than forty-five (45) days after the end of
each of the first three quarters of each fiscal year of the Guarantor, a
quarterly interim balance sheets and profit and loss statements of the Guarantor
and its Subsidiaries and the related profit and loss statements and sources and
uses of funds (together with a Compliance Certificate), all in reasonable
detail, unaudited, but certified to be true and complete by the chief financial
officer of the Guarantor;

 
(iii)  
promptly upon the mailing thereof to the shareholders of the Guarantor, copies
of all financial statements, reports, proxy statements and other communications
provided to the Guarantor's shareholders;

 
(iv)  
within ten (10) days of the Guarantor's receipt thereof, copies of all audit
letters or other correspondence from any external auditors including material
financial information in respect of the Guarantor and its Subsidiaries; and

 
(v)  
such other statements (including, without limitation, monthly consolidated
statements of operating revenues and expenses), lists of assets and accounts,
budgets, forecasts, reports and other financial information with respect to its
business as the Facility Agent may from time to time reasonably request,
certified to be true and complete by the chief financial officer of the
Guarantor;

 
(e) Contingent Liabilities.  For inclusion with each Compliance Certificate
delivered in connection with Sections 9.1(d)(i) and 9.1(d)(ii), and in any event
upon the reasonable request of the Facility Agent, an accounting of all of the
contingent liabilities of each Security Party;
 
(f) Vessel Valuations.  For inclusion with each Compliance Certificate delivered
pursuant to Section 9.1(d)(i) and 9.1(d)(ii) (for the third quarter of each
year), and in any event upon the reasonable request of the Facility Agent, the
Borrower shall obtain appraisals of the Fair Market Value of each Vessel.  All
valuations are to be at the Borrower's cost.  In the event the Borrower fails or
refuses to obtain the valuations requested pursuant to this Section 9.1 within
ten (10) days of the Facility Agent's request therefor, the Facility Agent will
be authorized to obtain such valuations, at the Borrower's cost, from two of the
approved ship brokers listed on Schedule II, which valuations shall be deemed
the equivalent of valuations duly obtained by the Borrower pursuant to this
Section 9.1(f), but the Facility Agent's actions in doing so shall not excuse
any default of the Borrower under this Section 9.1(f);
 
(g) Corporate Existence.  Do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate existence and all
licenses, franchises, permits and assets necessary to the conduct of its
business;
 
(h) Books and Records.  At all times keep proper books of record and account
into which full and correct entries shall be made in accordance with GAAP;
 
(i) Taxes and Assessments.  Pay and discharge all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
property prior to the date upon which penalties attach thereto; provided,
however, that it shall not be required to pay and discharge, or cause to be paid
and discharged, any such tax, assessment, charge or levy so long as the legality
thereof shall be contested in good faith and by appropriate proceedings or other
acts and it shall set aside on its books adequate reserves with respect thereto;
 
(j) Inspection.  Allow any representative or representatives designated by the
Facility Agent, subject to applicable laws and regulations, to visit and inspect
any of its properties, and, on request, to examine its books of account,
records, reports and other papers and to discuss its affairs, finances and
accounts with its officers, all at such reasonable times and as often as the
Facility Agent reasonably requests;
 
(k) Inspection and Survey Reports.  If the Lenders shall so request, the
Borrower shall provide the Lenders with copies of all internally generated
inspection or survey reports on any Vessel;
 
(l) Compliance with Statutes, Agreements, etc.  Do or cause to be done all
things necessary to comply with all material contracts or agreements to which
any of the Security Parties is a party, and all material laws, and the rules and
regulations thereunder, applicable to such Security Party, including, without
limitation, those laws, rules and regulations relating to employee benefit plans
and environmental matters except where failure to do so would not be reasonably
likely to have a Material Adverse Effect;
 
(m) Environmental Matters.  Promptly upon the occurrence of any of the following
conditions, provide to the Facility Agent a certificate of a chief executive
officer of the Guarantor, specifying in detail the nature of such condition and
its proposed response or the proposed response of any Environmental
Affiliate:  (a) its receipt or the receipt by any Environmental Affiliate of any
written communication whatsoever that alleges that such Person is not in
compliance with any applicable Environmental Law or Environmental Approval, if
such noncompliance could reasonably be expected to have a Material Adverse
Effect, (b) knowledge by it or any Environmental Affiliate that there exists any
Environmental Claim pending or threatened against any such Person, which could
reasonably be expected to have a Material Adverse Effect, or (c) any release,
emission, discharge or disposal of any material that could form the basis of any
Environmental Claim against it or against any Environmental Affiliate, if such
Environmental Claim could reasonably be expected to have a Material Adverse
Effect.  Upon the written request by the Facility Agent, the Borrower will
submit to the Facility Agent at reasonable intervals, a report providing an
update of the status of any issue or claim identified in any notice or
certificate required pursuant to this subsection;
 
(n) Insurance.  Maintain with financially sound and reputable insurance
companies insurance on all its properties and against all such risks and in at
least such amounts and with such deductibles as are usually insured against by
companies of established reputation engaged in the same or similar business from
time to time;
 
(o) Vessel Management.  Upon the delivery of each Vessel, (i) cause such Vessel
to be technically managed by a wholly-owned subsidiary of the Guarantor, and
(ii) commercially managed by either a wholly-owned subsidiary of the Guarantor
or ******;
 
(p) Brokerage Commissions, etc.  Indemnify and hold each of the Agents and the
Lenders harmless from any claim for any brokerage commission, fee or
compensation from any broker or third party resulting from the transactions
contemplated hereby;
 
(q) ISM Code, ISPS Code and MTSA Matters.  Upon the delivery of a Vessel, (i)
procure that the Operator will comply with and ensure that such Vessel will
comply with the requirements of the ISM Code, ISPS Code and MTSA in accordance
with the implementation schedules thereof, including (but not limited to) the
maintenance and renewal of valid certificates, and when required, security
plans, pursuant thereto throughout the term of the Facility; and (ii) procure
that the Operator will immediately inform the Facility Agent if there is any
threatened or actual withdrawal of its DOC, SMC or the ISSC in respect of such
Vessel; and (iii) procure that the Operator will promptly inform the Facility
Agent upon the issuance to the Borrower or Operator of a DOC and to such Vessel
of an SMC or ISSC;
 
(r) ERISA.  Forthwith upon (i) the occurrence of any ERISA Termination Event or
Foreign Termination Event or (ii) the occurrence or existence of any ERISA
Funding Event or Foreign Underfunding, furnish or cause to be furnished to the
Lenders written notice thereof;
 
(s) Evidence of Current COFR.  To the extent that any Vessel travels in United
States waters or becomes flagged in the United States, if the Lenders shall so
request, provide the Lenders with copies of the current Certificate of Financial
Responsibility pursuant to the Oil Pollution Act 1990 for such Vessel;
 
(t) Security Documents.  Within three (3) Banking Days of the delivery of any
Vessel, cause the Security Documents required pursuant to Section 4.3(b)
relating to such Vessel to be executed and, with respect to the Mortgage,
recorded with the appropriate authorities in the Republic of the Marshall
Islands;
 
(u) Drawdown of Initial Advance.  Within five (5) Banking Days of the date
hereof, deliver a Drawdown Notice to the Facility Agent with respect to the
Initial Advance for each Tranche;
 
(v) Interest Rate Agreement Right of First and Last Refusal.  Provide the Swap
Bank the right of first and last refusal on any Interest Rate Agreement.
 
(w) Pari Passu.  Ensure that its respective unsecured obligations, if any, under
this Agreement, the Note, and the Security Documents shall at all times rank at
least pari passu with all of its present and future unsecured and unsubordinated
indebtedness, if any, with the exception of any obligations which are
mandatorily preferred by any applicable laws to companies generally and not by
contract.
 
(x) Listing on NYSE.  With respect to the Guarantor, maintain its listing on the
New York Stock Exchange.
 
9.2 Negative Covenants.  Each of the Security Parties hereby covenants and
undertakes with the Lenders that, from the date hereof and so long as any
principal, interest or other moneys are owing in respect of this Agreement, the
Note or any other Transaction Documents, it will not, without the prior written
consent of the Majority Lenders (or all of the Lenders if required pursuant to
Section 17.8):
 
(a) Liens.  Create, assume or permit to exist, any mortgage, pledge, lien,
charge, encumbrance or any security interest whatsoever upon any Collateral or,
in respect of the Borrower and the Guarantor, other property except:
 
(i)  
liens disclosed in Schedule III;

 
(ii)  
liens to secure Indebtedness under Section 9.2(m), such liens to be limited to
the vessels constructed or acquired;

 
(iii)  
liens for taxes not yet payable for which adequate reserves have been
maintained;

 
(iv)  
the Mortgages, the Assignments and other liens in favor of the Security Trustee
or the Lenders;

 
(v)  
liens, charges and encumbrances against any Vessel permitted to exist under the
terms of the Mortgages;

 
(vi)  
pledges of certificates of deposit or other cash collateral securing
reimbursement obligations in connection with letters of credit now or
hereinafter issued for its account in connection with the establishment of
its  financial responsibility under 33C.F.R. Part 130 or 46 C.F.R. Part 540, as
the case may be, as the same may be amended and replaced;

 
(vii)  
pledges or deposits to secure obligations under workmen's compensation laws or
similar legislation, deposits to secure public or statutory obligations,
warehousemen's or other like liens, or deposits to obtain the release of such
liens and deposits to secure surety, appeal or customs bonds on which it is the
principal, as to all of the foregoing, only to the extent arising and continuing
in the ordinary course of business; and

 
(viii)  
other liens, charges and encumbrances incidental to the conduct of its business,
the ownership of its property and assets and which do not in the aggregate
materially detract from the value of its property or assets or materially impair
the use thereof in the operation of its business;

 
(b) Third Party Guaranties.  Guaranty the obligations of any third party, except
a direct or indirect subsidiary of the Guarantor, whether or not affiliated with
such Security Party;
 
(c) Liens on Shares of Borrower.  With respect to the Guarantor, create, assume
or permit to exist, any mortgage, pledge, lien, charge, encumbrance or any
security interest whatsoever upon the shares of the Borrower;
 
(d) Subordination of Inter-Company Indebtedness.  With respect to the Guarantor,
procure that, upon the occurrence and during the continuance of an Event of
Default, no payments are made by any Security Party on any inter-company
Indebtedness until such time as the Facility is repaid in full;
 
(e) Transaction with Affiliates.  Enter into any transaction with an Affiliate,
other than on an arms length basis;
 
(f) Change of Flag, Class, Management or Ownership.  After delivery of any
Vessel to the Borrower, change the flag of such Vessel other than to a
jurisdiction reasonably acceptable to the Lenders, its Classification Society
other than to another member of the International Association of Classification
Societies, the technical management of such Vessel other than to one or more
technical management companies reasonably acceptable to the Lenders or the
immediate or ultimate ownership of such Vessel;
 
(g) Chartering.  Enter into any bareboat charter party agreement with respect to
any Vessel;
 
(h) Change in Business.  Materially change the nature of its business or
commence any business materially different from its current business;
 
(i) Sale of Assets.  Other than as reasonably acceptable to the Majority
Lenders, sell, or otherwise dispose of, any Vessel or any other asset (including
by way of spin-off, installment sale or otherwise) which is substantial in
relation to its assets taken as a whole; provided, however, that the Borrower
may sell any Vessel to a third party in an arm's length transaction provided
that the proceeds of such sale are distributed in accordance with Section 5.3 of
this Agreement;
 
(j) Changes in Offices or Names.  Change the location of its chief executive
office, its chief place of business or the office in which its records relating
to the earnings or insurances of any Vessel are kept or change its name unless
the Lenders shall have received sixty (60) days prior written notice of such
change;
 
(k) Consolidation and Merger.  Consolidate with, or merge into, any corporation
or other entity, or merge any corporation or other entity into it; provided,
however, that the Guarantor may merge with any Subsidiary or any other Person if
(A) at the time of such transaction and after giving effect thereto, no Default
or Event of Default shall have occurred or be continuing, (B) the surviving
entity of such consolidation or merger shall be the Guarantor and (C) after
giving effect to the transaction, the Guarantor's Consolidated Tangible Net
Worth shall be greater or equal to its Consolidated Tangible Net Worth prior to
the merger;
 
(l) Change Fiscal Year.  In the case of the Guarantor, change its fiscal year;
 
(m) Indebtedness.  In the case of the Security Parties, incur any new
Indebtedness (which, for the sake of clarity, shall exclude any Indebtedness
pursuant to this Agreement) other than Indebtedness incurred to finance the
acquisition and/or construction of any vessels, provided that the principal
amount of such Indebtedness shall not exceed eighty percent (80%) of such
acquisition and/or construction price, unless such Indebtedness is subordinated
to all existing Indebtedness and this Facility; and
 
(n) Limitations on Ability to Make Distributions.  Create or otherwise cause or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to pay dividends or make any other distributions
on its capital stock or limited liability company interests, as the case may be,
to the Borrower or the Guarantor.
 
(o) Change of Control. Cause or permit a Change of Control.
 
(p) No Money Laundering. Contravene any law, official requirement or other
regulatory measure or procedure implemented to combat “money laundering” (as
defined in Article 1 of the Directive (91/308/EEC) of the Council of the
European Communities) and comparable United States Federal and state laws.
 
(q) Shipbuilding Contract and Refund Guarantee.  Amend any material provision in
a Shipbuilding Contract or a Refund Guarantee, without the prior written consent
of the Facility Agent.
 
9.3 Financial Covenants.  The Guarantor hereby covenants and undertakes with the
Lenders that, from the date hereof and so long as any principal, interest or
other moneys are owing in respect of this Agreement, the Note or any of the
Security Documents, it will:
 
(a) Consolidated Indebtedness to Consolidated EBITDA Ratio.  Maintain, on a
consolidated basis, a ratio of Consolidated Indebtedness to Consolidated EBITDA
of not more than 4.25 to 1.00, as measured at the end of each fiscal quarter
based on the four most recent fiscal quarters for which financial information is
available;
 
(b) Working Capital.  Maintain on a consolidated basis a ratio of current assets
to current liabilities of not less than 1.00 to 1.00, as measured at the end of
each fiscal quarter;
 
(c) Consolidated Tangible Net Worth.  Maintain a Consolidated Tangible Net
Worth, as measured at the end of each fiscal quarter, in an amount of not less
than the sum of (i) ninety percent (90%) of Consolidated Tangible Net Worth as
of December 31, 2009 and (ii) the sum of fifty percent (50%) of (A) all net
income of the Guarantor (on a consolidated basis) earned after December 31, 2009
(excluding any impairment charge taken by the Guarantor during 2010 with respect
to its Mexican rail ferry service), and (B) the proceeds from the issuance of
any common and/or preferred stock of the Guarantor on or after December 31,
2009;
 
(d) Consolidated EBITDA to Interest Expense.  Maintain a ratio of Consolidated
EBITDA to Interest Expense of not less than 2.50 to 1.00, measured at the end of
each fiscal quarter based on the four most recent fiscal quarters for which
financial information is available;
 
9.4 Asset Maintenance.  If at any time during the term of this Agreement after
the first Delivery Date, the aggregate Fair Market Value of the Vessels
delivered to the Borrower is less than the Required Percentage of the
outstanding amount of the Facility (calculated only for Tranches where the
vessel pertaining to such Tranche has been delivered), the Borrower shall,
within a period of thirty (30) days following receipt by the Borrower of written
notice from the Facility Agent notifying the Borrower of such shortfall and
specifying the amount thereof (which amount shall, in the absence of manifest
error, be deemed to be conclusive and binding on the Borrower), either
(i) prepay such amount of the relevant Tranche or Facility (as applicable)
(together with interest thereon and any other monies payable in respect of such
prepayment pursuant to Section 5.5) as shall result in the Fair Market Value of
the relevant Vessel or Vessels (as applicable) being not less than the Required
Percentage of the outstanding amount of the relevant Tranche or Facility (as
applicable) or (ii) place on charged deposits with the Facility Agent an amount
in Dollars (together with interest thereon and any other monies payable in
respect of such prepayment pursuant to Section 5.5) as shall result in the Fair
Market Value of the relevant Vessel or Vessels (as applicable) together with the
amount deposited being not less than the Required Percentage of the outstanding
amount of the relevant Tranche or Facility (as applicable).  The charged deposit
shall be released to the Borrower when the Fair Market Value of the relevant
Vessel or Vessels (as applicable) is not less than the Required Percentage of
the outstanding amount of the relevant Tranche or Facility (as applicable).
 
10. GRANT OF SECURITY.
 
10.1           The Borrower does hereby transfer, convey, mortgage, hypothecate,
pledge, assign and grant a first priority security interest to the Security
Trustee, in and to any Interest Rate Agreement to which it is a party to the
extent of its right, title and interest therein TO HAVE AND TO HOLD any such
Interest Rate Agreement or forward foreign exchange contract unto the Security
Trustee, and its successors and assigns, as security for the due and punctual
payment and performance of its obligations hereunder and under the Note;
provided however that, and these presents are subject to the condition that, if
the Borrower shall have paid or caused to be paid or performed all of the
obligations hereunder and under the Note which are due and owing on or before
the Final Payment Date and no Event of Default shall have occurred and be
subsisting, the security interest created by this Facility Agreement shall
terminate and be discharged and upon the request of the Borrower, the Lenders
shall execute and deliver to the Borrower, at the expense of the Borrower, such
instruments of satisfaction and release as may be appropriate.
 
11. GUARANTEE
 
11.1 The Guarantee.  The Guarantor hereby irrevocably and unconditionally
guarantees to each of the Creditors and their respective successors and assigns
the prompt payment in full when due (whether at stated maturity, by acceleration
or otherwise) of the principal of and interest on the Facility made by the
Lenders to the Borrower and evidenced by the Note and all other amounts from
time to time owing to the Creditors by the Borrower under this Agreement, under
the Note, under any Interest Rate Agreements and under any of the Security
Documents, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Guarantor hereby further agrees that if the Borrower shall fail to pay in full
when due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guarantor will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
 
11.2 Obligations Unconditional.  The obligations of the Guarantor under Section
11.1 are absolute, unconditional and irrevocable, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
Borrower under this Agreement, the Note or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of, or security for, any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 11.2 that the obligations of the Guarantor hereunder shall be  absolute,
unconditional and irrevocable, under any and all circumstances.  Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of the
Guarantor hereunder, which shall remain absolute, unconditional and irrevocable
as described above:
 
a)  
at any time or from time to time, without notice to the Guarantor, the time for
any performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

 
b)  
any of the acts mentioned in any of the provisions of this Agreement or the Note
or any other agreement or instrument referred to herein or therein shall be done
or omitted;

 
c)  
the maturity of any of the Guaranteed Obligations shall be accelerated, or any
of the Guaranteed Obligations shall be modified, supplemented or amended in any
respect, or any right under this Agreement or the Note or any other agreement or
instrument referred to herein or therein shall be waived or any other guarantee
of any of the Guaranteed Obligations or any security therefor shall be released
or exchanged, in whole or in part, or otherwise dealt with; or

 
d)  
any lien or security interest granted to, or in favor of, the Security Trustee
or any Lender or Lenders as security for any of the Guaranteed Obligations shall
fail to be perfected.

 
The Guarantor hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Agent or any
Lender exhaust any right, power or remedy or proceed against the Borrower under
this Agreement or the Note or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations.
 
11.3 Reinstatement.  The obligations of the Guarantor under this Section 11
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Guaranteed Obligations, whether as a result of any Proceedings and the Guarantor
agrees that it will indemnify each Creditor on demand for all reasonable costs
and expenses (including, without limitation, fees of counsel) incurred by such
Creditor in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.
 
11.4 Subrogation.  The Guarantor hereby irrevocably waives, but only until all
amounts payable hereunder by the Guarantor to the Creditors (or any of them)
have been paid in full, any and all rights to which any of them may be entitled
by operation of law or otherwise, upon making any payment hereunder to be
subrogated to the rights of the payee against the Borrower with respect to such
payment or to be reimbursed, indemnified or exonerated by or to seek
contribution from the Borrower in respect thereof.
 
11.5 Remedies.  The Guarantor agrees that, as between the Guarantor and the
Lenders, the obligations of the Borrower under this Agreement and the Note may
be declared to be forthwith due and payable as provided in Section 8 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Section 8) for purposes of Section 11.1 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Borrower
and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations (whether or not due
and payable by the Borrower) shall forthwith become due and payable by the
Guarantor for purposes of Section 11.1.
 
11.6 Joint, Several and Solidary Liability.  The Guarantor's obligations and
liability under this Agreement shall be on a “solidary” or “joint and several”
basis along with Borrower to the same degree and extent as if the Guarantor had
been and/or will be a co-borrower, co-principal obligor and/or co-maker of the
Guaranteed Obligations.  In the event that there is more than one Guarantor
under this Agreement, or in the event that there are other guarantors, endorsers
or sureties of all or any portion of the Guaranteed Obligations, the Guarantor's
obligations and liability hereunder shall further be on a “solidary” or “joint
and several” basis along with such other guarantors, endorsers and/or sureties.
 
11.7 Continuing Guarantee.  The guarantee in this Section 11 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.
 
12. ASSIGNMENT
 
12.1 Assignment.  This Agreement shall be binding upon, and inure to the benefit
of, each of the Security Parties and each of the Creditors and their respective
successors and assigns, except that neither the Guarantor nor the Borrower may
assign any of its rights or obligations hereunder without the written consent of
the Lenders.  Each Lender shall be entitled to assign its rights and obligations
under this Agreement or grant participation(s) in the Facility to any
subsidiary, holding company or other affiliate of such Lender, to any subsidiary
or other affiliate company of any thereof or, with the consent of the Borrower
(except upon the occurrence and during the continuation of an Event of Default,
in which case the Borrower's consent shall not be required) and the Agents, in
the case of the Borrower such consent not to be unreasonably withheld, to any
other bank or financial institution (in a minimum amount of not less than
US$5,000,000), and such Lender shall forthwith give notice of any such
assignment or participation to the Borrower and pay the Facility Agent an
assignment fee of $3,000 for each such assignment or participation; provided,
however, that any such assignment must be made pursuant to an Assignment and
Assumption Agreement.  The Borrower will take all reasonable actions requested
by the Agents or any Lender to effect such assignment, including, without
limitation, the execution of a written consent to any Assignment and Assumption
Agreement.  Notwithstanding any provision herein to the contrary, each Lender
may, without consulting with or obtaining consent from either Security Party, at
any time charge, assign or otherwise create security in or over (whether by way
of collateral or otherwise) all or any of its rights under this Agreement, the
Note or any Security Document to secure obligations of that Lender including,
without limitation, any charge, assignment or other security to secure
obligations to a federal reserve or central bank, except that no such charge,
assignment or security shall release a Lender from any of its obligations under
this Agreement, the Note or any Security Document or substitute the beneficiary
of the relevant charge, assignment or other security for the Lender as a party
to this Agreement, the Note or any Security Document or require any payments to
be made by a Security Party or grant to any person any more extensive rights
than those required to be made or granted to the relevant Lender under this
Agreement, the Note or any Security Document.
 
13. ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC.
 
13.1 Illegality.  In the event that by reason of any change in any applicable
law, regulation or regulatory requirement or in the interpretation thereof, a
Lender has a reasonable basis to conclude that it has become unlawful for any
Lender to maintain or give effect to its obligations as contemplated by this
Agreement, such Lender shall inform the Facility Agent and the Borrower to that
effect, whereafter the liability of such Lender to make its Commitment available
shall forthwith cease and the Borrower shall be required either to repay to such
Lender that portion of the Facility advanced by such Lender immediately or, if
such Lender so agrees, to repay such portion of the Facility to the Lender on
the last day of the calendar month in accordance with and subject to the
provisions of Section 13.5.  In any such event, but without prejudice to the
aforesaid obligations of the Borrower to repay such portion of the Facility, the
Borrower and the relevant Lender shall negotiate in good faith with a view to
agreeing on terms for making such portion of the Facility available from another
jurisdiction or otherwise restructuring such portion of the Facility on a basis
which is not unlawful.
 
13.2 Increased Costs.  If any change in applicable law, regulation or regulatory
requirement, or in the interpretation or application thereof by any governmental
or other authority, shall:
 
(i)  
subject any Lender to any Taxes with respect to its income from the Facility, or
any part thereof, or

 
(ii)  
change the basis of taxation to any Lender of payments of principal or interest
or any other payment due or to become due pursuant to this Agreement (other than
a change in the basis effected by the jurisdiction of organization of such
Lender, the jurisdiction of the principal place of business of such Lender, the
United States of America, the State or City of New York or any governmental
subdivision or other taxing authority having jurisdiction over such Lender
(unless such jurisdiction is asserted by reason of the activities of any
Security Party) or such other jurisdiction where the Facility may be payable),
or

 
(iii)  
impose, modify or deem applicable any reserve requirements or require the making
of any special deposits against or in respect of any assets or liabilities of,
deposits with or for the account of, or loans by, a Lender, or

 
(iv)  
impose on any Lender any other condition affecting the Facility or any part
thereof,

 
and the result of the foregoing is either to increase the cost to such Lender of
making available or maintaining its Commitment or any part thereof or to reduce
the amount of any payment received by such Lender, then and in any such case if
such increase or reduction in the opinion of such Lender materially affects the
interests of such Lender under or in connection with this Agreement:
 
(a) such Lender shall notify the Facility Agent and the Borrower of the
happening of such event, and
 
(b) the Borrower agrees forthwith upon demand to pay to such Lender such amount
as such Lender certifies to be necessary to compensate such Lender for such
additional cost or such reduction; provided however, that the foregoing
provisions shall not be applicable in the event that increased costs to the
Lender result from the exercise by the Lender of its right to assign its rights
or obligations under Section 12.
 
13.3 Nonavailability of Funds.  If the Facility Agent shall determine that, by
reason of circumstances affecting the London Interbank Market generally,
adequate and reasonable means do not or will not exist for ascertaining the
Applicable Rate, the Facility Agent shall give notice of such determination to
the Borrower and the Lenders.  The Borrower, the Facility Agent and the Majority
Lenders shall then negotiate in good faith in order to agree upon a mutually
satisfactory interest rate to be substituted for that which would otherwise have
applied under this Agreement.  If the Borrower, the Facility Agent and the
Majority Lenders are unable to agree upon such a substituted interest rate
within thirty (30) days of the giving of such determination notice, the Facility
Agent shall set an interest rate to take effect at the Facility Agent's
direction, which rate shall be equal to the Margin plus the cost to the Lenders
(as certified by each Lender) of funding the Facility.
 
13.4 Lender's Certificate Conclusive.  A certificate or determination notice of
the Facility Agent or any Lender, as the case may be, as to any of the matters
referred to in this Section 13 shall, absent manifest error, be conclusive and
binding on the Borrower.
 
13.5 Compensation for Losses.  Where any portion of the Facility is to be repaid
by the Borrower pursuant to this Section 13, the Borrower agrees simultaneously
with such repayment to pay to the relevant Lender all accrued interest to the
date of actual payment on the amount repaid and all other sums then payable by
the Borrower to the relevant Lender pursuant to this Agreement, together with
such amounts as may be certified by the relevant Lender to be necessary to
compensate such Lender for any actual loss, premium or penalties incurred or to
be incurred thereby on account of funds borrowed to make, fund or maintain its
Commitment or such portion thereof for the remainder (if any) of the then
current calendar month, but otherwise without penalty or premium.
 
14. CURRENCY INDEMNITY
 
14.1 Currency Conversion.  If for the purpose of obtaining or enforcing a
judgment in any court in any country it becomes necessary to convert into any
other currency (the “judgment currency”) an amount due in Dollars under this
Agreement or the other Transaction Documents then the conversion shall be made,
in the discretion of the Facility Agent, at the rate of exchange prevailing
either on the date of default or on the day before the day on which the judgment
is given or the order for enforcement is made, as the case may be (the
“conversion date”), provided that the Facility Agent shall not be entitled to
recover under this section any amount in the judgment currency which exceeds at
the conversion date the amount in Dollars due under this Agreement, the Note
and/or the other Transaction Documents.
 
14.2 Change in Exchange Rate.  If there is a change in the rate of exchange
prevailing between the conversion date and the date of actual payment of the
amount due, the Borrower shall pay such additional amounts (if any, but in any
event not a lesser amount) as may be necessary to ensure that the amount paid in
the judgment currency when converted at the rate of exchange prevailing on the
date of payment will produce the amount then due under this Agreement, the Note
and/or the other Transaction Documents in Dollars; any excess over the amount
due received or collected by the Lenders shall be remitted to the Borrower.
 
14.3 Additional Debt Due.  Any amount due from the Borrower under this
Section 14 shall be due as a separate debt and shall not be affected by judgment
being obtained for any other sums due under or in respect of this Agreement, the
Note and/or any of the Security Documents.
 
14.4 Rate of Exchange.  The term “rate of exchange” in this Section 14 means the
rate at which the Facility Agent in accordance with its normal practices is able
on the relevant date to purchase Dollars with the judgment currency and includes
any premium and costs of exchange payable in connection with such purchase.
 
15. FEES AND EXPENSES
 
15.1 Fees.  The Borrower shall pay, for the account of the Lenders, a fee (the
“Commitment Fee”) equal to ******% of the Margin payable quarterly on the
average daily undrawn portion of the Facility.
 
The Borrower shall also pay all fees in the Fee Letter.
 
15.2 Expenses.  The Borrower agrees, whether or not the transactions hereby
contemplated are consummated, on demand to pay, or reimburse the Agents for
their payment of, the reasonable expenses of the Agents and (after the
occurrence and during the continuance of an Event of Default) the Lenders
incident to said transactions (and in connection with any supplements,
amendments, waivers or consents relating thereto or incurred in connection with
the enforcement or defense of any of the Agents' and the Lenders' rights or
remedies with respect thereto or in the preservation of the Agents' and the
Lenders' priorities under the documentation executed and delivered in connection
therewith) including, without limitation, all reasonable costs and expenses of
preparation, negotiation, execution and administration of this Agreement and the
documents referred to herein, the reasonable fees and disbursements of the
Agents' counsel in connection therewith, as well as the reasonable fees and
expenses of any independent appraisers, surveyors, engineers and other
consultants retained by the Agents in connection with this transaction, all
reasonable costs and expenses, if any, in connection with the enforcement of
this Agreement and the other Transaction Documents and stamp and other similar
taxes, if any, incident to the execution and delivery of the documents
(including, without limitation, the other Transaction Documents) herein
contemplated and to hold the Agents and the Lenders free and harmless in
connection with any liability arising from the nonpayment of any such stamp or
other similar taxes.  Such taxes and, if any, interest and penalties related
thereto as may become payable after the date hereof shall be paid immediately by
the Borrower to the Agents or the Lenders, as the case may be, when liability
therefor is no longer contested by such party or parties or reimbursed
immediately by the Borrower to such party or parties after payment thereof (if
the Agents or the Lenders, at their sole discretion, chooses to make such
payment).
 
16. APPLICABLE LAW, JURISDICTION AND WAIVER
 
16.1 Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
16.2 Jurisdiction.  The Security Parties hereby irrevocably submit to the
jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by any of the Lenders or the Agents under this Agreement or
under any document delivered hereunder and hereby irrevocably agrees that valid
service of summons or other legal process on it may be effected by serving a
copy of the summons and other legal process in any such action or proceeding on
either of the Security Parties by mailing or delivering the same by hand to the
relevant Security Party at the address indicated for notices in
Section 18.1.  The service, as herein provided, of such summons or other legal
process in any such action or proceeding shall be deemed personal service and
accepted by the relevant Security Party as such, and shall be legal and binding
upon the relevant Security Party for all the purposes of any such action or
proceeding.  Final judgment (a certified or exemplified copy of which shall be
conclusive evidence of the fact and of the amount of any indebtedness of the
relevant Security Party to the Lenders or the Agent) against the relevant
Security Party in any such legal action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment.  The Security
Parties will advise the Facility Agent promptly of any change of address for the
purpose of service of process.  Notwithstanding anything herein to the contrary,
the Lenders may bring any legal action or proceeding in any other appropriate
jurisdiction.
 
16.3 WAIVER OF JURY TRIAL.  IT IS MUTUALLY AGREED BY AND AMONG EACH OF THE
SECURITY PARTIES AND EACH OF THE CREDITORS THAT EACH OF THEM HEREBY WAIVES TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO
AGAINST ANY OTHER PARTY HERETO ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.
 
17. THE AGENTS
 
17.1 Appointment of Agents.  Each of the Lenders irrevocably appoints and
authorizes the Facility Agent to take such action as facility agent on its
behalf and to exercise such powers under this Agreement, the Note and the other
Transaction Documents as are delegated to the Facility Agent by the terms hereof
and thereof.  The Facility Agent nor any of its directors, officers, employees
or agents shall be liable for any action taken or omitted to be taken by it or
them under this Agreement, the Note or the other Transaction Documents or in
connection therewith, except for its or their own gross negligence or willful
misconduct.
 
17.2 Appointment of Security Trustee.  Each of the Lenders irrevocably appoints,
designates and authorizes the Security Trustee to act as security trustee on its
behalf with regard to (i) the security, powers, rights, titles, benefits and
interests (both present and future) constituted by and conferred on the Lenders
or any of them or for the benefit thereof under or pursuant to this Agreement or
any of the other Transaction Documents (including, without limitation, the
benefit of all covenants, undertakings, representations, warranties and
obligations given, made or undertaken to any Lender in the Agreement or the
other Transaction Documents), (ii) all moneys, property and other assets paid or
transferred to or vested in any Lender or any agent of any Lender or received or
recovered by any Lender or any agent of any Lender pursuant to, or in connection
with, this Agreement or the other Transaction Documents whether from any
Security Party or any other person and (iii) all money, investments, property
and other assets at any time representing or deriving from any of the foregoing,
including all interest, income and other sums at any time received or receivable
by any Lender or any agent of any Lender in respect of the same (or any part
thereof). The Security Trustee hereby accepts such appointment but shall have no
obligations under this Agreement, under the Note or under any of the Security
Documents except those expressly set forth herein and therein.
 
17.3 Distribution of Payments.  Whenever any payment is received by the Facility
Agent or the Security Trustee from the Borrower or the Guarantor for the account
of the Lenders, or any of them, whether of principal or interest on the Note,
commissions, fees under Section 15 or otherwise, it will thereafter cause to be
distributed on the second day after receipt if received before 10 a.m. London
time, or on the third day after receipt if received thereafter, like funds
relating to such payment ratably to the Lenders according to their respective
Commitments, in each case to be applied according to the terms of this
Agreement. Unless the Facility Agent or the Security Trustee, as the case may
be, shall have received notice from the Borrower prior to the date when any
payment is due hereunder that the Borrower will not make any payment on such
date, the Facility Agent or the Security Trustee may assume that the Borrower
have made such payment to the Facility Agent or the Security Trustee, as the
case may be, on the relevant date and the Facility Agent or the Security Trustee
may, in reliance upon such assumption, make available to the Lenders on such
date a corresponding amount relating to such payment ratably to the Lenders
according to their respective Commitments.  If and to the extent that the
Borrower shall not have so made such payment available to the Facility Agent or
the Security Trustee, as the case may be, the Lenders and the Borrower (but
without duplication) severally agree to repay to the Facility Agent or the
Security Trustee, as the case may be, forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Lenders until the date such amount is repaid to the
Facility Agent or the Security Trustee, as the case may be, as calculated by the
Facility Agent or Security Trustee to reflect its cost of funds.
 
17.4 Holder of Interest in Note.  The Agents may treat each Lender as the holder
of all of the interest of such Lender in the Note.
 
17.5 No Duty to Examine, Etc.  The Agents shall not be under a duty to examine
or pass upon the validity, effectiveness or genuineness of any of this
Agreement, the other Transaction Documents or any instrument, document or
communication furnished pursuant to this Agreement or in connection therewith or
in connection with any other Transaction Document, and the Agents shall be
entitled to assume that the same are valid, effective and genuine, have been
signed or sent by the proper parties and are what they purport to be.
 
17.6 Agents as Lenders.  With respect to that portion of the Facility made
available by it, each Agent shall have the same rights and powers hereunder as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall include the Agent in its capacity as a
Lender.  Each Agent and its affiliates may accept deposits from, lend money to
and generally engage in any kind of business with, the Borrower and the
Guarantor as if it were not an Agent.
 
17.7 Acts of the Agents.  Each Agent shall have duties and discretion, and shall
act as follows:
 
(a) Obligations of the Agents.  The obligations of each Agent under this
Agreement, the Note and the other Transaction Documents are only those expressly
set forth herein and therein;
 
(b) No Duty to Investigate.  No Agent shall  at any time, unless requested to do
so by a Lender or Lenders, be under any duty to enquire whether an Event of
Default, or an event which with the giving of notice or lapse of time, or both,
would constitute an Event of Default, has occurred or to investigate the
performance of this Agreement, the Note or any Security Document by any Security
Party;
 
(c) Discretion of the Agents.  Each Agent shall be entitled to use its
discretion with respect to exercising or refraining from exercising any rights
which may be vested in it by, and with respect to taking or refraining from
taking any action or actions which it may be able to take under or in respect
of, this Agreement and the other Transaction Documents, unless the Facility
Agent shall have been instructed by the Majority Lenders to exercise such rights
or to take or refrain from taking such action; provided, however, that no Agent
shall be required to take any action which exposes it to personal liability or
which is contrary to this Agreement or applicable law; and
 
(d) Instructions of Majority Lenders.  Each Agent shall in all cases be fully
protected in acting or refraining from acting under this Agreement or under any
other Transaction Document in accordance with the instructions of the Majority
Lenders, and any action taken or failure to act pursuant to such instructions
shall be binding on all of the Lenders.
 
17.8 Certain Amendments.  Neither this Agreement, the Note nor any of the
Security Documents nor any terms hereof or thereof may be amended unless such
amendment is approved by the Borrower and the Majority Lenders, provided that no
such amendment shall, without the consent of each Lender affected thereby,
(i) reduce the interest rate or extend the time of payment of scheduled
principal payments or interest or fees on the Facility, or reduce the principal
amount of the Facility or any fees hereunder, (ii) increase or decrease the
Commitment of any Lender or subject any Lender to any additional obligation (it
being understood that a waiver of any Event of Default or any mandatory
repayment of the Facility shall not constitute a change in the terms of any
Commitment of any Lender), (iii) amend, modify or waive any provision of this
Section 17.8, (iv) amend the definition of Majority Lenders or any other
definition referred to in this Section 17.8, (v) consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement, (vi) release any Security Party from any of its obligations under any
Security Document except as expressly provided herein or in such Security
Document or (vii) amend any provision relating to the maintenance of collateral
under Section 9.4.  All amendments approved by the Majority Lenders under this
Section 17.8 must be in writing and signed by the Borrower and each of the
Lenders.  In the event that any Lender is unable to or refuses to sign an
amendment approved by the Majority Lenders hereunder, such Lender hereby
appoints the Agent as its Attorney-In-Fact for the purposes of signing such
amendment.  No provision of this Section 17 or any other provisions relating to
the Agent may be modified without the consent of the Agent.
 
17.9 Assumption re Event of Default.  Except as otherwise provided in
Section 17.15, the Facility Agent and the Security Trustee shall be entitled to
assume that no Event of Default, or event which with the giving of notice or
lapse of time, or both, would constitute an Event of Default, has occurred and
is continuing, unless it has been notified by any Security Party of such fact,
or has been notified by a Lender that such Lender considers that an Event of
Default or such an event (specifying in detail the nature thereof) has occurred
and is continuing.  In the event that either thereof shall have been notified by
any Security Party or any Lender in the manner set forth in the preceding
sentence of any Event of Default or of an event which with the giving of notice
or lapse of time, or both, would constitute an Event of Default, the Facility
Agent shall notify the Lenders and shall take action and assert such rights
under this Agreement, under the Note and under Security Documents as the
Majority Lenders shall request in writing.
 
17.10 Limitations of Liability.  No Agent or Lender shall be under any liability
or responsibility whatsoever:
 
(a) to any Security Party or any other person or entity as a consequence of any
failure or delay in performance by, or any breach by, any other Lenders or any
other person of any of its or their obligations under this Agreement or under
any Security Document;
 
(b) to any Lender or Lenders as a consequence of any failure or delay in
performance by, or any breach by, any Security Party of any of its respective
obligations under this Agreement or under the other Transaction Documents; or
 
(c) to any Lender or Lenders for any statements, representations or warranties
contained in this Agreement, in any Security Document or in any document or
instrument delivered in connection with the transaction hereby contemplated; or
for the validity, effectiveness, enforceability or sufficiency of this
Agreement, any other Transaction Document or any document or instrument
delivered in connection with the transactions hereby contemplated.
 
17.11 Indemnification of the Agent and Security Trustee.  The Lenders agree to
indemnify each Agent (to the extent not reimbursed by the Security Parties or
any thereof), pro rata according to the respective amounts of their Commitments,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including legal fees and expenses incurred in
investigating claims and defending itself against such liabilities) which may be
imposed on, incurred by or asserted against, such Agent in any way relating to
or arising out of this Agreement or any other Transaction Document, any action
taken or omitted by such Agent thereunder or the preparation, administration,
amendment or enforcement of, or waiver of any provision of, this Agreement or
any other Transaction Document, except that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the  gross
negligence or willful misconduct of either such Agent.
 
17.12 Consultation with Counsel.  Each of the Facility Agent and the Security
Trustee may consult with legal counsel selected by such Agent and shall not be
liable for any action taken, permitted or omitted by it in good faith in
accordance with the advice or opinion of such counsel.
 
17.13 Resignation.  Any Agent may resign at any time by giving sixty (60) days'
written notice thereof to the other Agents, the Lenders and the Borrower.  Upon
any such resignation, the Lenders shall have the right to appoint a successor
Agent.  If no successor Agent shall have been so appointed by the Lenders and
shall have accepted such appointment within sixty (60) days after the retiring
Agent's giving notice of resignation, then the retiring Agent may, on behalf of
the Lenders, appoint a successor Agent which shall be a bank or trust company of
recognized standing.  The appointment of any successor Agent shall be subject to
the prior written consent of the Borrower, such consent not to be unreasonably
withheld.  After any retiring Agent's resignation as Agent hereunder, the
provisions of this Section 17 shall continue in effect for its benefit with
respect to any actions taken or omitted by it while acting as Agent.
 
17.14 Representations of Lenders.  Each Lender represents and warrants to each
other Lender and the Agent that:
 
(a) in making its decision to enter into this Agreement and to make its
Commitment available hereunder, it has independently taken whatever steps it
considers necessary to evaluate the financial condition and affairs of the
Security Parties, that it has made an independent credit judgment and that it
has not relied upon any statement, representation or warranty by any other
Lender or any Agent; and
 
(b) so long as any portion of its Commitment remains outstanding, it will
continue to make its own independent evaluation of the financial condition and
affairs of the Security Parties.
 
17.15 Notification of Event of Default.  The Facility Agent hereby undertakes to
promptly notify the Lenders, and the Lenders hereby promptly undertake to notify
the Facility Agent and the other Lenders, of the existence of any Event of
Default which shall have occurred and be continuing of which such party has
actual knowledge.
 
17.16 No Agency or Trusteeship if ING only Lender.  If at any time ING is the
only Lender, all references to the terms “Facility Agent” and “Security Trustee”
shall be deemed to be references to ING as Lender and not as agent or security
trustee.
 
18. NOTICES AND DEMANDS
 
18.1 Notices.  All notices, requests, demands and other communications to any
party hereunder shall be in writing (including prepaid overnight courier,
facsimile transmission or similar writing) and shall be given to the Borrower or
the Guarantor at the address or facsimile number set forth below and to the
Lenders and the Agents at their address and facsimile numbers set forth in
Schedule I or at such other address or facsimile numbers as such party may
hereafter specify for the purpose by notice to each other party hereto.  Each
such notice, request or other communication shall be effective (i) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section and telephonic confirmation of receipt thereof is obtained or
(ii) if given by mail, prepaid overnight courier or any other means, when
received at the address specified in this Section or when delivery at such
address is refused.
 
If to the Borrower or the Guarantor:
 
11 North Water Street, Suite 18290
 
Mobile, Alabama 36602
 
Facsimile No.:  (251)-243-9121
 
Attention: Chief Financial Officer
 
With a copy to
 
One Whitehall Street
 
New York, NY 10004
 
Facsimile No.:  (212) 514-5692
 
Attention:  Mr. Niels M. Johnsen
 
19. MISCELLANEOUS
 
19.1 Time of Essence.  Time is of the essence of this Agreement but no failure
or delay on the part of any Creditor to exercise any power or right under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise by any Creditor of any power or right hereunder preclude any other or
further exercise thereof or the exercise of any other power or right.  The
remedies provided herein are cumulative and are not exclusive of any remedies
provided by law.
 
19.2 Unenforceable, etc., Provisions - Effect.  In case any one or more of the
provisions contained in this Agree­ment or in the other Transaction Documents
would, if given effect, be invalid, illegal or unenforceable in any respect
under any law applicable in any relevant jurisdiction, said provision shall not
be enforceable against the relevant Security Party, but the validity, legality
and enforceability of the remaining provisions herein or therein contained shall
not in any way be affected or impaired thereby.
 
19.3 References.  References herein to Articles, Sections, Exhibits and
Schedules are to be construed as references to articles, sections of, exhibits
to, and schedules to, this Agreement or the other Transaction Documents as
applicable, unless the context otherwise requires.
 
19.4 Further Assurances.  Each of the Security Parties hereby agrees that if
this Agreement or any of the other Transaction Documents shall, in the
reasonable opinion of the Lenders, at any time be deemed by the Lenders for any
reason insufficient in whole or in part to carry out the true intent and spirit
hereof or thereof, it will execute or cause to be executed such other and
further assurances and documents as in the opinion of the Lenders may be
required in order to more effectively accomplish the purposes of this Agreement
and/or the other Transaction Documents.
 
19.5 Prior Agreements, Merger.  Any and all prior understandings and agreements
heretofore entered into between the Security Parties on the one part, and the
Creditors, on the other part, relating to the transactions contemplated hereby,
whether written or oral, are superseded by and merged into this Agreement and
the other agreements (the forms of which are exhibited hereto) to be executed
and delivered in connection herewith to which the Security Parties, the Agent,
the Security Trustee and/or the Lenders are parties, which alone fully and
completely express the agreements between the Security Parties, the Agents, and
the Lenders.
 
19.6 Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement of the parties hereto including all parties added hereto pursuant to
an Assignment and Assumption Agreement.  Subject to Section 17.8, any provision
of this Agreement or any other Transaction Document may be amended or waived if,
but only if, such amendment or waiver is in writing and is signed by the
Borrower, the Agents, and the Majority Lenders.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all such counterparts together shall constitute one and the same instrument.
 
19.7 Indemnification.  Neither any Creditor nor any of its directors, officers,
agents or employees shall be liable to any of the Security Parties for any
action taken or not taken thereby in connection herewith in the absence of its
own gross negligence or willful misconduct.  The Borrower and the Guarantor
hereby jointly and severally agree to indemnify the Creditors, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, losses, damages, costs and expenses of any
kind, including, without limitation, the reasonable fees and disbursements of
counsel, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) brought or threatened relating
to or arising out of this Agreement, any actual or proposed use of proceeds of
the Facility hereunder, or any related transaction or claim; provided that (i)
no Indemnitee shall have the right to be indemnified hereunder for such
Indemnitee's own gross negligence or willful misconduct as determined by a court
of competent jurisdiction and (ii) to the extent permitted by law, the
Indemnitee shall provide the Security Parties with prompt notice of any such
investigative, administrative or judicial proceeding after the Indemnitee
becomes aware of such proceeding; provided, however, that the Indemnitee's
failure to provide such notice in a timely manner shall not relieve the Security
Parties of their obligations hereunder.
 
19.8 Headings.  In this Agreement, Section headings are inserted for convenience
of reference only and shall not be taken into account in the interpretation of
this Agreement.
 
[Remainder of Page Intentionally Left Blank]
 



SK 02841 0011 1102394 v4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS whereof the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives as of the day and year first
above written.
 
EAST GULF SHIPHOLDING, INC.,
as Borrower
 
By:___________________________________
Name:
Title:
   
INTERNATIONAL SHIPHOLDING CORPORATION,
as Guarantor
 
By:___________________________________
Name:
Title:
   
ING BANK N.V., London branch,
as Facility Agent, Security Trustee and Lender
 
By:____________________________________
Name:
Title:
   
By:____________________________________
Name:
Title:
 






SK 02841 0011 1102394 v4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I




LENDERS                                                                                                                     COMMITMENT


ING BANK N.V.
London branch
60 London Wall
London EC2M 5TQ
England
Facsimile No.:                                +44 207 767 7252
Telephone No.:+44 207 767 1112
Email: ABF.Infra.Portfolio.Management@uk.ing.com
Attention: Kyle Norgrove, ABF – Shipping
 
All communications shall also include a copy to:
 
Facsimile No.:                                +44 207 767 7324
Telephone No.:+44 207 767 6522
Email: ian.tofts@uk.ing.com
Attention: Ian Tofts, Loan Operations
 
US$55,200,000










SK 02841 0011 1102394 v4
 
 

--------------------------------------------------------------------------------

 



SCHEDULE II




Approved Ship Brokers


R.S. Platou Shipbrokers
a.s.                                                                                    banchero-costa
& c. s.p.a.
Haakon VII's gate
10                                                                                                2,
Via Pammatone
Oslo,
Norway                                                                                                           
16121 Genoa
Telephone No.: +47 23 11 20
00                                                                              Italy
Facsimile No.: +47 23 11 23
11                                                                                Telephone:    
+39 010 5631 1
    Telefax:           +39 010 5631 215


Fearnleys A/S
Grev Wedels plass 9
Oslo, Norway
Telephone No.: +47 22 93 60 00
Facsimile No.: +47 22 93 61 50


H. Clarkson & Company
12 Camomile Street
London EC3A 7BP
England
Telephone No.: +44 207 334 0000
Facsimile No.: +44 207 283 5260


Braemar Shipbrokers Ltd.
35 Cosway Street
London NW1 5BT
England
Telephone No.: +44 207 535 2600
Facsimile No.: +44 207 535 2601


Jacq. Pierot Jr. & Sons, Inc. (USA)
29 Broadway
New York, NY 10006
Telephone No.: (212) 344 3840
Facsimile No.: (212) 943 6598


Barry Rogliano Salles
11 Boulevard Jean Mermoz
92200 Neuilly sur Seine
France
Telephone:     +33 1 41 92 12 34
Telefax:           +33 1 41 92 12 44





SK 02841 0011 1102394 v4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE III






Security Party Liens as of the Closing Date




International Shipholding Corporation
 


NONE




 
East Gulf Shipholding, Inc.


Mortgage, Earnings Assignment and Insurances Assignment in favor of DnB NOR Bank
ASA and Deutsche Schiffsbank Aktiengesellschaft on the vessel CSAV Rio Geike.









SK 02841 0011 1102394 v4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE IV






Security Party Indebtedness as of the Closing Date


International Shipholding Corporation
 
1.  
Guarantee of indebtedness in the amount of $19,333,333.33 to DnB NOR Bank ASA
and others, which indebtedness has a maturity date of September 26, 2015.

 
2.  
Guarantee of indebtedness in the amount of $40,591,000.00 to Deutsche
Schiffsbank AG and others, which indebtedness has a maturity date of September
30, 2013.

 
3.  
Guarantee of indebtedness of $13,370,000.00 to Liberty Community Ventures III,
L.L.C., which indebtedness has a maturity date of December 14, 2012.

 
4.  
Guarantee of indebtedness in the amount of $16,950,000.00 to Regions Bank, which
indebtedness has a maturity date of August 27, 2014.

 
5.  
Guarantee of indebtedness in the amount of $46,000,000.00 to Regions Bank, which
indebtedness has a maturity date of July 1, 2017.

 
6.  
Guarantee of indebtedness in the amount of Japanese Yen 5,102,500,000.00 to DnB
NOR Bank ASA and Deutsche Schiffsbank Aktiengesellschaft, which indebtedness has
a maturity date of September 15, 2020.

 
7.  
Counter guarantee of indebtedness in the amount of $4,702,000.00 to DnB NOR Bank
ASA, which indebtedness has a maturity date of September 2013.  (Basis delivery
date of last of 8 vessels in construction; estimated delivery September 2011).

 
East Gulf Shipholding, Inc.
 
 
Secured indebtedness of Japanese Yen 5,102,500,000.00 under the Facility
Agreement dated January 23, 2008 between East Gulf Shipholding, Inc., as
borrower, and DnB NOR Bank ASA, as facility agent, and Deutsche Schiffsbank
Aktiengesellschaft, as security trustee.

 


 


